 

EEE EEE EDS 'Ss:~——— ccc rr
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 1 of 77

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
Forever 21, Inc., et al.,! Case No, 19-12122 (KG)
Debtors. (Jointly Administered)
' Re: Docket Nos. 24, 133

 

FINAL ORDER (I) AUTHORIZING THE DEBTORS TO
OBTAIN POSTPETITION FINANCING, (II) AUTHORIZING THE
DEBTORS TO USE CASH COLLATERAL, (III) GRANTING LIENS AND
PROVIDING SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS,
(IV) GRANTING ADEQUATE PROTECTION TO THE PREPETITION
ABL SECURED PARTIES, (V) MODIFYING THE AUTOMATIC STAY,
AND (VI) GRANTING RELATED RELIEF

 

Upon the motion (the “DIP Motion”) of Forever 21, Inc. (the “Company”), Forever 21
Retail, Inc., Forever 21 International Holdings, Inc., Alameda Holdings, LLC, Forever 21
Logistics, LLC, Forever 21 Real Estate Holdings, LLC and Riley Rose, LLC (each, a
“Borrower,” and collectively, the “Borrowers”) and Innovative Brand Partners, LLC (the

“Guarantor”’), each as a debtor and debtor in possession (collectively, the “Debtors”) in the

 

above-captioned Chapter 11 cases (collectively, the “Cases”), seeking entry of an order
(this “Final Order”) pursuant to sections 105, 361, 362, 363, 364(c)(1), 364(c)(2), 364(c)(3),
364(d), 364(e), and 507 of chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”), Rules 2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy

 

1

The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21
International Holdings, Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings,
LLC (4224); Forever 21 Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose,
LLC (6928). The location of the Debtors’ service address is: 3880 N. Mission Road, Los Angeles,
California 90031.

 

 
 

EEE EE NT T_ a
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 2 of 77

Procedure (the “Bankruptcy Rules”), and Rule 4001-2 of the Local Rules for the United States
Bankruptcy Court for the District of Delaware (the “Local Rules”) and unless otherwise ordered
by this Court, inter alia:

(i) authorizing the Debtors to obtain senior secured postpetition financing on a
superpriority basis consisting of a senior secured superpriority revolving credit facility in the
aggregate principal amount of up to $275,000,000, which shall include a $75,000,000 sublimit
for the issuance of letters of credit (the “DIP ABL F acility,” and all amounts extended under the
DIP ABL Facility, the “DIP ABL Loans”), pursuant to the terms and conditions of that certain
Senior Secured, Super-Priority Debtor in Possession Credit Agreement (as the same may be
amended, restated, supplemented, or otherwise modified from time to time, the “DIP ABL
Agreement”), by and among the Borrowers, the Guarantor, JPMorgan Chase Bank, N.A.
(“JPMorgan”), as administrative agent and collateral agent (in such capacity, the “DIP ABL
Agent”), for and on behalf of itself and the other lenders party thereto (collectively, including the
DIP ABL Agent, and in their capacities as such, the “DIP ABL Lenders”), substantially in the
form of Schedule 2 attached hereto;?

(ii) authorizing the Debtors to execute and deliver the DIP ABL Agreement and
any other agreements, instruments, pledge agreements, guarantees, control agreements, and
documents related thereto (including any security agreements, intellectual property security
agreements, control agreements, or notes) (as amended, restated, supplemented, waived, and/or
modified from time to time, and collectively, with the DIP ABL Agreement, the “DIP ABL

Documents”) and to perform such other acts as may be necessary or desirable in connection with

 

2 Upon entry of this Final Order, any outstanding Prepetition ABL Obligations (as defined herein)
and all accrued and unpaid interest thereon and fees and expenses shall be fully-rolled into the DIP ABL
Facility and shall constitute DIP ABL Obligations (as defined herein) hereunder.

2

 

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 3 of 77

the DIP ABL Documents;

(iii) granting the DIP ABL Facility and all obligations owing thereunder and under,
or secured by, the DIP ABL Documents or otherwise to the DIP ABL Agent and the DIP ABL
Lenders (collectively, and including all “Obligations” as described in the DIP ABL Agreement,
the “DIP ABL Obligations”) allowed superpriority administrative expense claim status in each of
the Cases and any Successor Cases (as defined herein);

(iv) authorizing the Debtors to obtain senior secured postpetition financing on a
superpriority basis in the aggregate principal amount of up to $75,000,000 (the “DIP Term Loan
Facility,” and all amounts extended under the DIP Term Loan Facility, the “DIP Term Loans,”
and the DIP Term Loan Facility together with the DIP ABL Facility, the “DIP Facilities”),
consisting of a new money term loan facility, pursuant to the terms and conditions of that certain
Senior Secured, Super-Priority Term Loan Debtor in Possession Credit Agreement (as the same
may be amended, restated, supplemented, or otherwise modified from time to time, the “DIP
Term Loan Agreement,” and together with the DIP ABL Agreement, the “DIP Agreements”), by
and among the Borrowers, the Guarantor, and TC Lending, LLC, as administrative agent and
collateral agent (in such capacities, the “DIP Term Agent,” and, together with the DIP ABL
Agent, the “DIP Agents”) for and on behalf of itself and the other lenders party thereto
(collectively, including the DIP Term Agent, the “DIP Term Lenders,” and, together with the
DIP ABL Lenders, the “DIP Lenders”), substantially in the form of Schedule 3 attached hereto;

(v) authorizing the Debtors to execute and deliver the DIP Term Loan Agreement
and any other agreements, instruments, pledge agreements, guarantees, control agreements, and
documents related thereto (including any security agreements, mortgages, intellectual property

security agreements, control agreements, or notes) (as amended, restated, supplemented, waived,

 

 
 

EE EET a,
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 4of 77

and/or modified from time to time, and collectively, with the DIP Term Loan Agreement, the
“DIP Term Loan Documents,” and together with the DIP ABL Documents and any intercreditor
agreement, attached hereto as Schedule 4 (the “Intercreditor Agreement”) by and between the
DIP ABL Agent and the DIP Term Agent, the “DIP Documents”) and to perform such other acts
as may be necessary or desirable in connection with the DIP Term Loan Documents;

(vi) granting the DIP Term Loan Facility and all obligations owing thereunder and
under, or secured by, the DIP Term Loan Documents to the DIP Term Agent and the DIP Term
Lenders (collectively, and including all “Obligations” as described in the DIP Term Loan
Agreement, the “DIP_Term Loan Obligations,” and together with the DIP ABL Obligations,
the “DIP Obligations”) allowed superpriority administrative expense claim status in each of the
Cases and any Successor Cases;

(vii) granting to each of (a) the DIP ABL Agent, for the benefit of itself and the DIP
ABL Lenders and each other Secured Party (as defined in the DIP ABL Agreement) under the
applicable DIP Documents and (b) the DIP Term Agent, for the benefit of itself and the DIP
Term Lenders and each other Secured Party (as defined in the DIP Term Loan Agreement) under
the applicable DIP Documents, automatically perfected security interests in and liens on all of
the DIP Collateral (as defined herein), including, without limitation, all property constituting
“Cash Collateral” as defined in section 363(a) of the Bankruptcy Code (“Cash Collateral”),
which liens shall be subject to the priorities set forth herein;

(viil) authorizing the Debtors to pay the principal, interest, fees, expenses and other
amounts payable under the DIP Documents as such become earned, due, and payable, including,
without limitation, letter of credit fees (including issuance and other related charges), continuing

commitment fees, closing fees, audit fees, appraisal fees, valuation fees, liquidator fees,

 

 
 

EEE ISS 5: == sn
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 5of 77

structuring fees, administrative agent’s fees, the reasonable fees and disbursements of the DIP
Agents’ attorneys, advisors, accountants and other consultants, all to the extent provided in, and
in accordance with, the DIP Documents;

(ix) authorizing the Debtors to use, on the terms described herein, the Prepetition
Collateral (as defined herein), including the Cash Collateral of the Prepetition ABL Secured
Parties under the Prepetition ABL Documents;

(x) providing adequate protection to the Prepetition ABL Secured Parties for any
diminution in value of their interests in the Prepetition Collateral, including Cash Collateral, for
any reason provided for under the Bankruptcy Code, including the imposition of the automatic
stay, the Debtors’ use, sale, or lease of the Prepetition Collateral, including Cash Collateral, and
the priming of their respective interests in the Prepetition Collateral, including Cash Collateral
(including by the Carve Out) (“Diminution in Value”); and

(xi) vacating and modifying the automatic stay imposed by section 362 of the
Bankruptcy Code to the extent necessary to implement and effectuate the terms and provisions of
the DIP Documents and this Final Order.

The Court having considered the DIP Motion, the exhibits attached thereto, the
Declaration of Christian Tempke, Director of Lazard Fréres & Co. LLC, in support of the DIP
Motion (the “Tempke DIP Declaration”), and the Declaration of Jonathan Goulding, Chief
Restructuring Officer, in support of the DIP Motion (the “Goulding DIP Declaration,” and,
together with the Tempke DIP Declaration, the “DIP Declarations”), and the Declaration of
Jonathan Goulding, Chief Restructuring Officer of Forever 21, Inc., in Support of Chapter 11
Petitions and First Day Motions, the DIP Documents, and the evidence submitted and argument

made by the Debtors at the interim hearing held on October 1, 2019 (the “Interim Hearing”) and

 

 
 

IEE EE EEE EEIIISESS“CC“= rr a
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 6 of 77

the final hearing held on November 5, 2019 (the “Final Hearing”); and the Court having entered
the Interim Order (1) Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing
the Debtors to Use Cash Collateral, (Ill) Granting Liens and Providing Superpriority
Administrative Expense Status, (IV) Granting Adequate Protection to the Prepetition ABL
Secured Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII)
Granting Related Relief (the “Interim Order”) [Docket. No. 133]; and notice of the Final Hearing
having been given in accordance with Bankruptcy Rules 2002, 4001(b), (c) and (d), all
applicable Local Rules and the Interim Order; and the Final Hearing having been held and
concluded; and all objections, if any, to the final relief requested in the DIP Motion having been
withdrawn, resolved or overruled by the Court; and it appearing that approval of the relief
requested in the DIP Motion on a final basis is necessary to avoid immediate and irreparable
harm to the Debtors and their estates, and otherwise is fair and reasonable in the best interests of
the Debtors and their estates, and is essential for the continued operation of the Debtors’
businesses and the maximization of the value of the Debtors’ assets, and it appearing that the
Debtors’ entry into the DIP Agreements is a sound and prudent exercise of the Debtors’ business
judgment; and after due deliberation and consideration, and good and sufficient cause appearing
therefor;

BASED UPON THE RECORD ESTABLISHED AT THE INTERIM AND FINAL
HEARINGS, THE COURT MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:?

 

3

The findings and conclusions set forth herein constitute the Court’s findings of fact and
conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to
Bankruptcy Rule 9014. To the extent that any of the following findings of fact constitute conclusions of
law, they are adopted as such. To the extent any of the following conclusions of law constitute findings
of fact, they are adopted as such.

 

 

 
 

ES TEE_E=— CE _
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 7 of 77

A. Petition Date. On September 29, 2019 (the “Petition Date”), each of the
Debtors filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code with the
United States Bankruptcy Court for the District of Delaware (the “Court”).

B. Debtors in Possession. The Debtors have continued in the management
and operation of their businesses and properties as debtors in possession pursuant to sections
1107 and 1108 of the Bankruptcy Code.

C. Jurisdiction and Venue. This Court has jurisdiction over the Cases, the
DIP Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and
1334. Venue for the Cases and proceedings on the DIP Motion is proper before this Court
pursuant to 28 U.S.C. §§ 1408 and 1409.

D. Committee Formation. On October 11, 2019, the United States Trustee
for the District of Delaware (the “U.S. Trustee”) appointed an official committee of unsecured
creditors in these Cases pursuant to section 1102 of the Bankruptcy Code (the “Committee”),

E. Notice. Notice of the DIP Motion and the Final Hearing have been
provided in accordance with the Bankruptcy Code, the Bankruptcy Rules, the Local Rules and
the Interim Order, and no other or further notice of the DIP Motion with respect to the relief
requested at the Final Hearing shall be required.

F. Debtors’ Stipulations. After consultation with their attorneys and
financial advisors, and without prejudice to the rights of parties-in-interest as set forth in
paragraph N.42 herein, the Debtors, on their behalf and on behalf of their estates, admit,
stipulate, acknowledge, and agree as follows (paragraphs F(i) through F(vi) below are referred to
herein, collectively, as the “Debtors’ Stipulations”):

(i) Prepetition ABL Facility. Pursuant to that certain Credit

 

 

 
 

II __—___ ce
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 8 of 77

Agreement, dated as of March 7, 2017 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Prepetition ABL Agreement,” and collectively with the Loan
Documents (as defined in the Prepetition ABL Agreement) and any other agreements and
documents executed or delivered in connection therewith, each as may be amended, restated,
supplemented, waived or otherwise modified from time to time, the “Prepetition ABL
Documents”), among (a) the Borrowers, (b) the Guarantor, (c) JPMorgan, as administrative agent
and letter of credit issuer (in such capacity, the “Prepetition ABL Agent”); and (d) the lenders
from time to time party thereto (and including the Prepetition ABL Agent, and in their capacities
as such, the “Prepetition ABL Lenders,” and collectively with the Prepetition ABL Agent, the
“Prepetition ABL Secured Parties”), the Prepetition ABL Lenders provided revolving credit and
other financial accommodations to, and issued letters of credit for the account of, the Borrowers
pursuant to the Prepetition ABL Documents (the “Prepetition ABL F acility”),

(ii) Prepetition ABL Obligations. The Prepetition ABL Facility
provided the Borrowers with, among other things, up to $375,000,000 aggregate principal
amount of Commitments (as defined in the Prepetition ABL Agreement), including letters of
credit obligations. As of the Petition Date, the aggregate principal amount outstanding under the
Prepetition ABL Facility was not less than $194,500,000.00 in loans and not less than
$59,000,000 in issued and outstanding letters of credit (collectively, together with accrued and
unpaid interest, outstanding letters of credit and bankers’ acceptances, any reimbursement
obligations (contingent or otherwise) in respect of letters of credit and bankers’ acceptances, any
fees, expenses and disbursements (including, without limitation, attorneys’ fees, accountants’
fees, auditor fees, appraisers’ fees and financial advisors’ fees, and related expenses and

disbursements), treasury, cash management, bank product and derivative obligations,

 

 

 
 

EE a

Case 19-12122-KG Doc 397 Filed 11/05/19 Page 9 of 77

indemnification obligations, guarantee obligations, and other charges, amounts and costs of
whatever nature owing, whether or not contingent, whenever arising, accrued, accruing, due,
owing, or chargeable in respect of any of the Borrowers’ or the Guarantor’s obligations pursuant
to, or secured by, the Prepetition ABL Documents, including all “Secured Obligations” as
defined in the Prepetition ABL Agreement, and all interest, fees (including amendment fees),
prepayment premiums, costs and other charges allowable under section 506(b) of the Bankruptcy
Code, the “Prepetition ABL Obligations”).

(iii) | Prepetition ABL Liens and Prepetition Collateral. As more fully
set forth in the Prepetition ABL Documents and the DIP Motion, prior to the Petition Date, the
Borrowers and the Guarantor granted to the Prepetition ABL Agent, for the benefit of itself and
the Prepetition ABL Secured Parties, a first priority security interest in and continuing lien on
(the “Prepetition ABL Liens”) substantially all of their assets and property (except for real
property and intellectual property), and all proceeds, products, accessions, rents, and profits
thereof, in each case whether then owned or existing or thereafter acquired or arising
(collectively, the “Prepetition Collateral”), subject only to the Permitted Prior Liens (as defined
herein).

(iv) Validity, Perfection, and Priority of Prepetition ABL Liens and
Prepetition ABL Obligations. The Debtors acknowledge and agree that as of the Petition Date
(a) the Prepetition ABL Liens on the Prepetition Collateral were valid, binding, enforceable, non-
avoidable, and properly perfected and were granted to, or for the benefit of, the Prepetition ABL
Secured Parties for fair consideration and reasonably equivalent value; (b) the Prepetition ABL
Liens were senior in priority over any and all other liens on the Prepetition Collateral, subject

only to liens senior by operation of law (solely to the extent any such liens were valid, properly

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 10 of 77

perfected, non-avoidable, and senior in priority to the Prepetition ABL Liens as of the Petition
Date or that are perfected subsequent to the Petition Date as permitted by section 546(b) of the
Bankruptcy Code) or permitted by the Prepetition ABL Documents (the “Permitted Prior
Liens’); (c) the Prepetition ABL Obligations constitute legal, valid, binding, and non-avoidable
obligations of the Debtors enforceable in accordance with the terms of the applicable Prepetition
ABL Documents; (d) no offsets, recoupments, challenges, objections, defenses, claims, or
counterclaims of any kind or nature to any of the Prepetition ABL Liens or Prepetition ABL
Obligations exist, and no portion of the Prepetition ABL Liens or Prepetition ABL Obligations is
subject to any challenge or defense including, without limitation, avoidance, disallowance,
disgorgement, recharacterization, or subordination (equitable or otherwise) pursuant to the
Bankruptcy Code or applicable non-bankruptcy law; (e) the Debtors and their estates have no
claims, objections, challenges, causes of action, and/or choses in action, including, without
limitation, avoidance claims under Chapter 5 of the Bankruptcy Code or applicable state law
equivalents or actions for recovery or disgorgement, against any of the Prepetition ABL Secured
Parties or any of their respective affiliates, agents, attorneys, advisors, professionals, officers,
directors, and employees arising out of, based upon or related to the Prepetition ABL Facility; (f)
the Debtors waive, discharge, and release any right to challenge any of the Prepetition ABL
Obligations, the priority of the Debtors’ obligations thereunder, and the validity, extent, and
priority of the liens securing the Prepetition ABL Obligations; and (g) the aggregate value of the
Prepetition Collateral exceeds the amount of the Prepetition ABL Obligations and the claims of
the Prepetition ABL Secured Parties arising under, or secured by, the Prepetition ABL

Documents constitute allowed, secured claims within the meaning of sections 502 and 506 of the

Bankruptcy Code.

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 11 of 77

(v) Cash Collateral. All of the Debtors’ cash, including any cash in
deposit accounts of the Debtors, wherever located, constitutes Cash Collateral of the Prepetition
ABL Secured Parties.

(vi) Default by the Debtors. The Debtors acknowledge and stipulate
that they are in default of their obligations under the Prepetition ABL Documents, including as a
result of the commencement of these Cases, and that an Event of Default has occurred under the
Prepetition ABL Documents.

G. Permitted Prior Liens. Nothing herein shall constitute a finding or ruling
by this Court that any alleged Permitted Prior Lien is valid, senior, enforceable, prior, perfected,
or non-avoidable. Moreover, nothing shall prejudice the rights of any party-in-interest,
including, but not limited to the Debtors, the DIP Agents, the Prepetition ABL Secured Parties,
or the Committee, to challenge the validity, priority, enforceability, seniority, avoidability,
perfection, or extent of any alleged Permitted Prior Lien and/or security interests. The right of a
seller of goods to reclaim such goods under section 546(c) of the Bankruptcy Code is not a
Permitted Prior Lien, rather, any such alleged claim arising or asserted as a right of reclamation
(whether asserted under section 546(c) of the Bankruptcy Code or otherwise) shall have the same
rights and priority with respect to the DIP Liens as such claims had with respect to the
Prepetition ABL Liens.

H. Intercreditor Agreement. The Prepetition ABL Agent, the DIP ABL
Agent and the DIP Term Agent are parties to the Intercreditor Agreement substantially in the
form attached as Schedule 4 hereto.

I. Findings Regarding Corporate Authority. Each Debtor has all requisite

corporate power and authority to execute and deliver the DIP Documents to which it is a party

11

 

 
Case 19-12122-KG Doc397 Filed 11/05/19 Page 12 of 77

and to perform its obligations thereunder.
J. Findings Regarding Postpetition Financing

(1) Request for Postpetition Financing. The Debtors seek authority on
a final basis (a) to continue to use Cash Collateral on the terms described herein; and (b) to enter
into, and borrow under, the DIP Facilities on the terms described herein and in the DIP
Documents, to administer their Cases, and to fund the Debtors’ operations.

(ii) | Priming of the Prepetition ABL Liens. The priming of the
Prepetition ABL Liens on the Prepetition Collateral under section 364(d) of the Bankruptcy
Code, as contemplated by the DIP Facilities, as authorized by the Interim Order and this Final
Order, and as further described below, will enable the Debtors to continue borrowing under the
DIP Facilities and to continue to operate their businesses to the benefit of their estates and
creditors. The Prepetition ABL Agent, for the benefit of the Prepetition ABL Secured Parties, is
entitled to receive adequate protection as set forth in the Interim Order and this Final Order
pursuant to sections 361, 363, and 364 of the Bankruptcy Code, for any Diminution in Value of
each of its interests in the Prepetition Collateral (including Cash Collateral).

(iii) | Need for Postpetition Financing and Use of Cash Collateral. The
Debtors have an immediate and critical need to use Cash Collateral and to continue to obtain
credit pursuant to the DIP Facilities in order to, among other things, enable the orderly
continuation of their operations and administer and preserve the value of their estates. The
ability of the Debtors to maintain business relationships with their vendors, suppliers, and
customers, to pay their employees, and otherwise finance their operations requires the
availability of working capital from the DIP Facilities and the use of Cash Collateral, the absence

of either of which would immediately and irreparably harm the Debtors, their estates, and

12

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 13 of 77

parties-in-interest. The Debtors do not have sufficient available sources of working capital and
financing to operate their businesses or maintain their properties in the ordinary course of
business without the DIP Facilities and use of Cash Collateral.

(iv) No Credit Available on More Favorable Terms. The DIP Facilities
are the best source of debtor in possession financing available to the Debtors. Given their
current financial condition, financing arrangements, and capital structure, the Debtors have been
and continue to be unable to obtain financing from sources other than the DIP Lenders on terms
more favorable than the DIP Facilities. The Debtors are unable to obtain unsecured credit
allowable under Bankruptcy Code section 503(b)(1) as an administrative expense. The Debtors
have also been unable to obtain: (a) unsecured credit solely having priority over that of
administrative expenses of the kind specified in sections 503(b), 507(a) and 507(b) of the
Bankruptcy Code; (b) credit secured solely by a lien on property of the Debtors and their estates
that is not otherwise subject to a lien; or (c) credit secured solely by a junior lien on property of
the Debtors and their estates that is subject to a lien. As described in the DIP Declarations,
financing on a postpetition basis is not available without granting the DIP Agents, for the benefit
of themselves and the DIP Lenders: (1) perfected security interests in and liens on (each as
provided herein) all of the Debtors’ existing and after-acquired assets with the priorities set forth
in paragraph 6 hereof; (2) superpriority claims and liens; and (3) the other protections set forth in
the Interim Order and this Final Order.

(v) Use of Proceeds of the DIP Facilities. As a condition to entry into
the DIP Agreements, the extension of credit under the DIP Facilities and the authorization to use

Cash Collateral, the DIP Agents, the DIP Lenders, and the Prepetition ABL Secured Parties

continue to require, and the Debtors have agreed, that Cash Collateral and the proceeds of the

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 14 of 77

DIP Facilities shall be used, in each case in a manner consistent with the terms and conditions of
the Interim Order, this Final Order and the DIP Documents and in accordance with the budget
(as the same may be modified from time to time consistent with the terms of the DIP Documents
and subject to such variances as permitted in the DIP Agreements, and as set forth in paragraphs
19 and 20 hereof, the “Budget”),* solely for: (a) working capital and letters of credit; (b) other
general corporate purposes of the Debtors; (c) permitted payment of costs of administration of
the Cases; (d) payment of such other prepetition obligations as permitted under the DIP
Documents and as consented to by the DIP Agents, each in its sole discretion, and as approved
by the Court; (e) payment of interest, fees, expenses and other amounts, including legal and other
professionals’ fees and expenses of the DIP Agents owed under the DIP Documents; (f) the
repayment of the Prepetition ABL Obligations, subject to the rights preserved in paragraph 42 of
the Interim Order and paragraph 42 hereof; (g) payment of obligations arising from or related to
the Carve Out, and making disbursements therefrom, including by funding the Carve Out
Reserves; and (h) such other uses set forth in the Budget, which shall include the payment of
unpaid rent due under the Debtors’ leases for the period from September 29, 2019 through
September 30, 2019 by no later than November 8, 2019.

(vi) | Application of Proceeds of Collateral. As a condition to entry into
the DIP Agreements, the extension of credit under the DIP Facilities and authorization to use
Cash Collateral, the Debtors, the DIP Agents, the DIP Lenders, and the Prepetition ABL Secured
Parties have agreed that as of and commencing on the date of the Interim Hearing, the Debtors
shall apply the proceeds of DIP Collateral in accordance with the Interim Order, this Final Order

and the Budget.

 

4 The Budget is attached hereto as Schedule 1.

14

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 15 of 77

(vii) Roll-up of Prepetition ABL Obligations into DIP ABL Obligations.
Upon (a) entry of the Interim Order and the occurrence of the Effective Date (as defined in the
DIP ABL Agreement), (1) all Banking Services Obligations (as defined in the Prepetition ABL
Agreement), Swap Agreement Obligations (as defined in the Prepetition ABL Agreement) and
letters of credit issued for the account of the Debtors under the Prepetition ABL Agreement
continued in place and all obligations under or in connection with such Banking Services
Obligations, Swap Agreement Obligations and letters of credit were, and shall continue to be,
deemed issued under and subject to the DIP ABL Agreement and constitute DIP ABL
Obligations, and (2) all collections received by the Debtors including all proceeds of DIP ABL
Priority Collateral, and all net proceeds of DIP Term Loans have been, and shall continue to be,
applied to reduce, on a dollar-for-dollar basis, the Prepetition ABL Obligations, and (b) entry of
this Final Order, all outstanding Prepetition ABL Obligations shall be converted into DIP ABL
Obligations (subsections (a) and (b), collectively, the “DIP Roll-Up Obligations”). The
conversion (or “roll-up”) shall be authorized as compensation for, in consideration for, and
solely on account of, the agreement of the Prepetition ABL Lenders to fund amounts, and
provide other consideration to the Debtors under the DIP ABL Facility and not as payments
under, adequate protection for, or otherwise on account of, any Prepetition ABL Obligations.
Notwithstanding any other provision of the Interim Order, this Final Order or the DIP
Agreements, all rights of the Prepetition ABL Secured Parties shall be fully preserved. The
Prepetition ABL Secured Parties would not otherwise consent to the use of their Cash Collateral
or the subordination of their liens to the DIP Liens, and the DIP Agents and the DIP Lenders
would not be willing to provide the DIP Facilities or extend credit to the Debtors thereunder

without the inclusion of the DIP Roll-Up Obligations in the DIP ABL Obligations. Moreover,

15

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 16 of 77

the reduction of the Prepetition ABL Obligations upon entry of the Interim Order and, upon entry
of this Final Order, the roll-up of all outstanding Prepetition ABL Obligations into DIP ABL
Obligations will enable the Debtors to obtain urgently needed financing to administer these
Cases and fund their operations. Because the DIP Roll-Up Obligations are subject to the
reservation of rights in paragraph 42 below, they will not prejudice the right of any other party in
interest. Moreover, the conversion and “roll-up” of all outstanding Prepetition ABL Obligations
into DIP ABL Obligations will create availability under the DIP ABL Facility and will result in
interest savings to the Debtors and their estates.

(viii) Certain Conditions to DIP Facilities. The DIP Lenders’
willingness to make the DIP Loans is conditioned upon, among other things: (a) the Debtors
obtaining Court approval to enter into the DIP Documents and to incur all of the respective
obligations thereunder, and to confer upon the DIP Agents and the DIP Lenders all applicable
rights, powers, and remedies thereunder in each case as modified by this Final Order; (b) the
provision of adequate protection of the Prepetition ABL Secured Parties’ interests in the
Prepetition Collateral pursuant to sections 361, 363, and 364 of the Bankruptcy Code; (c) the
granting of continuing, valid, binding, enforceable, non-avoidable and automatically and
properly perfected postpetition security interests in the DIP Collateral (as defined below) to the
DIP ABL Agent, for the benefit of itself and the DIP ABL Lenders, and the DIP Term Agent, for
the benefit of itself and the DIP Term Lenders, as security for the prompt payment of the DIP
Facilities and all other obligations of the Debtors under the DIP Documents.

K. Adequate Protection. Until the Prepetition ABL Obligations are Paid in

16

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 17 of 77

Full,> the Prepetition ABL Agent, for the benefit of itself and the Prepetition ABL Secured
Parties, is entitled to receive adequate protection to the extent of any Diminution in Value of its
interests in the Prepetition Collateral as set forth in this Final Order.

L. Sections 506(c) and 552(b). In light of: (1) the DIP Agents’ and DIP
Lenders’ agreement that their liens and superpriority claims shall be subject to the Carve Out,
and (ii) the Prepetition ABL Secured Parties’ agreement that their liens shall be subject to the
Carve Out and subordinate to the DIP ABL Liens and, in the case of the DIP Term Priority
Collateral, subordinate to the DIP Term Loan Liens, (a) the Prepetition ABL Secured Parties are
each entitled to a waiver of any “equities of the case” exception under section 552(b) of the
Bankruptcy Code, and (b) the DIP Agents, the DIP Lenders, and the Prepetition ABL Secured
Parties are each entitled to a waiver of the provisions of section 506(c) of the Bankruptcy Code.

M. Good Faith of the DIP Agents and the DIP Lenders.

(1) Willingness to Provide Financing. The DIP Lenders have

indicated a willingness to provide financing to the Debtors subject to: (a) entry of the Interim
Order and this Final Order; (b) approval of the terms and conditions of the DIP Facilities and the

DIP Documents; (c) satisfaction of the closing conditions set forth in the DIP Documents; and

 

5 “Paid in Full” means the indefeasible repayment in full in cash of all obligations (including
principal, interest, fees, expenses, indemnities, other than contingent indemnification obligations for
which no claim has been asserted) under the applicable credit facility, the cash collateralization of all
treasury and cash management obligations, hedging obligations, and bank product obligations, and the
cancelation, replacement, backing, or cash collateralization of letters of credit, in each case, in accordance
with the terms of the applicable credit facility. No facility shall be deemed to have been Paid in Full until
such time as, with respect to the applicable facility, (a) the commitments to lend thereunder have been
terminated, (b) with respect to the Prepetition ABL Obligations and DIP Roll-Up Obligations (i) the
Challenge Deadline (as defined in paragraph 42 of this Final Order) shall have occurred without the
timely and proper commencement of a Challenge or (ii) if a Challenge is timely and properly asserted
prior to the Challenge Deadline, upon the final, non-appealable disposition of such Challenge; and (c) the
applicable Prepetition ABL Agent or DIP Agent has received (i) a countersigned payoff letter in form and
substance satisfactory to such Agent and (ii) releases from the Debtors (including any party acting on
behalf of any of the Debtors or their Estates, if applicable) in form and substance satisfactory to such
Agent, each in its sole discretion.

17

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 18 of 77

(d) findings by this Court that the DIP Facilities are essential to the Debtors’ estates, that the DIP
Agents and DIP Lenders are extending credit to the Debtors pursuant to the DIP Documents in
good faith, and that the DIP Agents’ and the DIP Lenders’ claims, superpriority claims, security
interests and liens and other protections granted pursuant to the Interim Order, this Final Order
and the DIP Documents will have the protections provided by section 364(e) of the Bankruptcy
Code.
(ii) Business Judgment and Good Faith Pursuant to Section 364(e).
The terms and conditions of the DIP Facilities and the DIP Documents, and the interest and fees
paid and to be paid thereunder and hereunder, are fair, reasonable, and the best available to the
Debtors under the circumstances, are ordinary and appropriate for secured financing to debtors in
possession, reflect the Debtors’ exercise of prudent business judgment consistent with their
fiduciary duties, and are supported by reasonably equivalent value and fair consideration. The
terms and conditions of the DIP Facilities and the use of Cash Collateral were negotiated in good
faith and at arms’ length among the Debtors, the DIP Agents, the DIP Lenders, and the
Prepetition ABL Secured Parties, with the assistance and counsel of their respective advisors.
Use of Cash Collateral and credit to be extended under the DIP Facilities shall be deemed to
have been allowed, advanced, made, or extended in good faith by the DIP Agents, the DIP
Lenders, and the Prepetition ABL Secured Parties within the meaning of section 364(e) of the
Bankruptcy Code.
N. Final Hearing. Notice of the Final Hearing and the relief requested in the
DIP Motion has been provided by the Debtors, whether by facsimile, electronic mail, overnight
courier or hand delivery, to certain parties-in-interest, including: (i) the U.S. Trustee; (ii) those

entities or individuals included on the Debtors’ list of 50 largest unsecured creditors on a

18

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 19 of 77

consolidated basis; (iii) counsel to the Prepetition ABL Agent; and (iv) all other parties entitled
to notice under the Local Rules. The Debtors have made reasonable efforts to afford the best
notice possible under the circumstances and no other notice is required for the relief to be
granted in this Final Order.

Based upon the foregoing findings and conclusions, the DIP Motion, the DIP
Declarations, the First Day Declaration and the record before the Court with respect to the DIP
Motion, and after due consideration and good and sufficient cause appearing therefor,

IT IS HEREBY ORDERED that:

1. Final Financing Approved. The DIP Motion is granted as set forth herein.

 

The Final Financing (as defined herein) is authorized and approved, and the use of Cash
Collateral is authorized, in each case on a final basis and subject to the terms and conditions set
forth in the DIP Documents, the Budget, and this Final Order. All objections to this Final Order

to the extent not withdrawn, waived, settled, or resolved are hereby denied and overruled.
DIP Facilities Authorization

2. Authorization of the DIP Facilities. The DIP Facilities, including, subject
to the terms hereof, the DIP Roll-Up Obligations, are hereby approved on a final basis. All
terms, conditions, releases (including, without limitation, section 9.03 of the DIP ABL
Agreement and section 9.03 of the DIP Term Loan Agreement) and covenants set forth in the
DIP Documents (including, without limitation, each of the DIP Agreements) are approved on a
final basis; provided, however, that the DIP ABL Credit Agreement shall be deemed modified to
require as a condition thereof, and the Debtors shall covenant and agree that, the outstanding
Loans (as defined in the DIP ABL Credit Agreement) shall be $0.00 from the period between

December 31, 2019 until delivery of the December Borrowing Base Certificate (as defined in the

19

 

 
Case 19-12122-KG Doc397 Filed 11/05/19 Page 20 of 77

DIP ABL Credit Agreement) (it being understood that the failure of the Debtors to comply with
the foregoing shall constitute an Event of Default under the DIP ABL Credit Agreement). All
such terms, conditions, and covenants shall be sufficient and conclusive evidence of (i) the
borrowing arrangements by and among the Debtors, the DIP Agents, and the DIP Lenders, and
(ii) each Debtor’s assumption and adoption of, and agreement to comply with, all the terms,
conditions, and covenants of each DIP Agreement and the other DIP Documents for all purposes,
including, without limitation, to the extent applicable, the payment of all DIP Obligations arising
thereunder, including, without limitation, all principal, interest, fees, and other expenses,
including, without limitation, all of each DIP Agent’s and DIP Lender’s closing, arranger, and
administrative fees, consultant fees, professional fees, attorney’s fees and legal expenses, as
more fully set forth in the DIP Documents; provided, however, that the DIP Agents shall provide
the U.S. Trustee and the Committee with invoices reflecting such professional fees and expenses
and the U.S. Trustee’s and Committee’s rights to object to the amounts contemplated therein
shall be in accordance with the procedures in paragraph 35 herein. Upon effectiveness thereof,
the DIP Documents shall evidence the DIP Obligations, which DIP Documents and DIP
Obligations shall be valid, binding, and enforceable against the Debtors, their estates, and any
successors thereto, including, without limitation, any trustee appointed in any of these Cases or
any of the Successor Cases (as defined herein), and their creditors and other parties-in-interest, in
each case, in accordance with the terms of this Final Order and the DIP Documents. The
Debtors are expressly and immediately authorized and empowered on a final basis to execute
and deliver the DIP Documents, and to incur and to perform the DIP Obligations in accordance
with, and subject to, the terms of the Interim Order, this Final Order and the DIP Documents, and

to deliver all instruments, certificates, agreements, and documents which may be required or

20

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 21 of 77

necessary for the performance by the Debtors under the DIP Facilities and the creation and
perfection of the DIP Liens (as defined herein) described in and provided for by the Interim
Order, this Final Order and the DIP Documents, including, without limitation, the Guarantor
providing its guarantee of all of the DIP Obligations. The Debtors are hereby authorized and
directed on a final basis to pay, in accordance with the Interim Order and this Final Order, the
principal, interest, fees, payments, expenses, and other amounts described in the DIP Documents
as such amounts become earned, due and payable and without need to obtain further Court
approval, including, without limitation, closing fees, arrangement fees, letter of credit fees
(including issuance, fronting, and other related charges), unused facility fees, continuing
commitment fees, backstop fees, servicing fees, audit fees, appraisal fees, liquidator fees,
structuring fees, administrative agent’s fees and collateral agent’s fees, and, subject to paragraph
35 herein, the reasonable fees and disbursements of the DIP Agents’ attorneys, advisors,
accountants, and other consultants, whether or not such fees arose before or after the Petition
Date, and whether or not the transactions contemplated hereby are consummated, to implement
all applicable reserves and to take any other actions that may be necessary or appropriate, all to
the extent provided in the Interim Order, this Final Order or the DIP Documents. All collections
and proceeds, whether from ordinary course collections, asset sales, debt or equity issuances,
insurance recoveries, condemnations, or otherwise, will be deposited and applied as required by
the Interim Order, this Final Order and the DIP Documents. Upon execution and delivery, the
DIP Documents shall represent valid and binding obligations of the Debtors, enforceable against
each of the Debtors and their estates in accordance with their terms.

3. Authorization to Borrow. From the entry of this Final Order through and

including the Termination Declaration (as defined herein), and subject to the terms, conditions,

21

 

 
Case 19-12122-KG Doc397 Filed 11/05/19 Page 22 of 77

limitations on availability and reserves (as applicable) set forth in the DIP Documents and this
Final Order, the Debtors are hereby authorized, on a final basis, to continue requesting
extensions of credit (in the form of loans and letters of credit) up to an aggregate outstanding
principal amount of not greater than $275,000,000 at any one time outstanding under the DIP
ABL Facility, and $75,000,000 under the DIP Term Loan Facility (together, the “Final
Financing”).

4. DIP Obligations. The DIP Documents and this Final Order shall
constitute and evidence the validity and binding effect of the DIP Obligations, which shall be
enforceable against the Debtors, their estates and any successors thereto, including without
limitation, any trustee appointed in the Cases, or in any case under Chapter 7 of the Bankruptcy
Code upon the conversion of any of the Cases, or in any other proceedings superseding any of
the foregoing (collectively, the “Successor Cases”). The DIP Obligations include all loans, letter
of credit reimbursement obligations, and any other indebtedness or obligations, contingent or
absolute, which may now or from time to time be owing by any of the Debtors to the DIP Agents
or any of the DIP Lenders, in each case, under, or secured by, the DIP Documents, the Interim
Order, or this Final Order, including, without limitation, all principal, accrued interest, costs,
fees, expenses and other amounts owing under the DIP Documents, and all cash management
and bank product exposure and hedging exposure and obligations to the extent provided under
the DIP Documents. All Banking Services Obligations, Swap Agreement Obligations and letters
of credit issued for the account of the Debtors under the Prepetition ABL Credit Agreement shall
continue in place and all obligations under or in connection with such Banking Services
Obligations, Swap Agreement Obligations and letters of credit are deemed to have been issued

under and subject to the DIP ABL Agreement and constitute DIP ABL Obligations. The Debtors

22

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 23 of 77

shall be jointly and severally liable for the DIP Obligations. The DIP Obligations shall be due
and payable, without notice or demand, on the DIP Termination Date and the use of Cash
Collateral shall automatically cease, except as provided in paragraph 33 herein during the
Remedies Notice Period (as defined herein). No obligation, payment, transfer, or grant of
collateral security hereunder or under the DIP Documents (including any DIP Obligation or DIP
Liens (as defined below), and including, subject to paragraph 42 herein, in connection with any
adequate protection provided to the Prepetition ABL Secured Parties hereunder) shall be stayed,
restrained, voidable, avoidable, or recoverable, under the Bankruptcy Code or under any
applicable law (including, without limitation, under sections 502(d), 544, and 547 to 550 of the
Bankruptcy Code or under any applicable state Uniform Voidable Transactions Act, Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or similar statute or common
law), or subject to any avoidance, reduction, setoff, recoupment, offset, recharacterization,
subordination (whether equitable, contractual, or otherwise), counterclaim, cross-claim, defense,
or any other challenge under the Bankruptcy Code or any applicable law or regulation by any
person or entity.

5. DIP Liens. Subject and subordinated to the Carve Out as set forth in this
Final Order, in order to secure the DIP Obligations, pursuant to sections 361, 362, 364(c)(2),
364(c)(3), and 364(d) of the Bankruptcy Code, the DIP ABL Agent, for the benefit of itself and
the DIP ABL Lenders, and the DIP Term Agent, for the benefit of itself and the DIP Term
Lenders, were granted upon entry of the Interim Order and are hereby granted on a final basis,
continuing, valid, binding, enforceable, non-avoidable, and automatically and properly perfected
postpetition security interests in and liens on (collectively, the “DIP Liens”) all real and personal

property, whether now existing or hereafter arising and wherever located, tangible and

23

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 24 of 77

intangible, of each of the Debtors (the “DIP Collateral”), including without limitation: (a) all
cash, cash equivalents, deposit accounts, securities accounts, accounts, other receivables
(including credit card receivables), chattel paper, contract rights, inventory (wherever located),
instruments, documents, securities (whether or not marketable) and investment property
(including, without limitation, all of the issued and outstanding capital stock or equivalents of
each of its subsidiaries), hedge agreements, furniture, fixtures, equipment (including documents
of title), goods, franchise rights, trade names, trademarks, servicemarks, copyrights, patents,
license rights, intellectual property, general intangibles (including, for the avoidance of doubt,
payment intangibles), rights to the payment of money (including, without limitation, tax refunds
and any other extraordinary payments), supporting obligations, guarantees, letter of credit rights,
commercial tort claims, causes of action, and all substitutions, indemnification rights, all present
and future intercompany debt, fee interests in real property owned by the Debtors, books and
records related to the foregoing, accessions and proceeds of the foregoing, wherever located,
including insurance or other proceeds; (b) all proceeds of leased real property; (c) all proceeds of
any avoidance actions brought pursuant to Chapter 5 of the Bankruptcy Code or applicable state
law equivalents (including actions brought under section 549 of the Bankruptcy Code to recover
any post-petition transfer of DIP Collateral); (d) the Debtors’ rights under section 506(c) (solely
to the extent such rights result from the use of the DIP Facilities or the DIP Collateral, and are,
therefore, enforceable against parties other than the DIP Agents, DIP Lenders, or the Prepetition
ABL Secured Parties) and section 550 of the Bankruptcy Code; and (e) all other DIP Collateral
that was not otherwise subject to valid, perfected, enforceable, and unavoidable liens on the
Petition Date. Subject to the DIP Documents, (i) Term Loan Priority Collateral (as defined in the

Intercreditor Agreement), including, without limitation, Intellectual Property (as defined in the

24

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 25 of 77

Intercreditor Agreement) and all owned real property, shall, in each case, constitute “DIP Term
Priority Collateral,” and (ii) ABL Priority Collateral (as defined in the Intercreditor Agreement),
shall constitute “DIP ABL Priority Collateral.” For the avoidance of doubt, DIP Collateral does
not include the Debtors’ real property leases, but only the proceeds, products, and offspring of
such real property leases. Notwithstanding the foregoing, DIP Collateral shall not include
(a) avoidance actions brought pursuant to Chapter 5 of the Bankruptcy Code or applicable state
law equivalents, or (b) the Debtors’ rights under sections 506(c) or 550 of the Bankruptcy Code;
provided, however, that DIP Collateral shall include proceeds of all of the foregoing.

6. DIP Lien Priority. The DIP Liens securing the DIP ABL Obligations (the
“DIP _ABL Liens”) are valid, automatically perfected, non-avoidable, senior in priority and
superior to any security, mortgage, collateral interest, lien or claim to any of the DIP Collateral,
except that the DIP ABL Liens shall be subject to the Carve Out as set forth in this Final Order
and shall otherwise be junior only to: (i) as to the DIP ABL Priority Collateral, the Permitted
Prior Liens; and (ii) as to the DIP Term Priority Collateral, (A) the Permitted Prior Liens; and
(B) the DIP Term Loan Liens (as defined herein). The DIP Liens securing the DIP Term Loan
Obligations (the “DIP Term Loan Liens”) are valid, automatically perfected, non-avoidable,
senior in priority and superior to any security, mortgage, collateral interest, lien or claim to any
of the DIP Collateral, except that the DIP Term Loan Liens shall be subject to the Carve Out and
shall otherwise be junior only to: (i) as to the DIP Term Priority Collateral, Permitted Prior
Liens; and (ii) as to the DIP ABL Priority Collateral, (A) the Permitted Prior Liens; (B) the DIP
ABL Liens; (C) the Prepetition ABL Liens; and (D) the Adequate Protection Liens (as defined
herein). Other than as set forth herein or in the DIP Documents, the DIP Liens shall not be made

subject to or pari passu with any lien or security interest heretofore or hereinafter granted in the

25

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 26 of 77

Cases or any Successor Cases, and shall be valid and enforceable against any trustee appointed in
the Cases or any Successor Cases, upon the conversion of any of the Cases to a case under
Chapter 7 of the Bankruptcy Code (or in any other Successor Case), and/or upon the dismissal of
any of the Cases or Successor Cases. The DIP Liens shall not be subject to section 510, 549 or
550 of the Bankruptcy Code. No lien or interest avoided and preserved for the benefit of the
estate pursuant to section 551 of the Bankruptcy Code shall be pari passu with or senior to the
DIP Liens.

7. DIP Superpriority Claims. Subject and subordinate to the Carve Out as set
forth in the Interim Order, (i) the DIP ABL Agent, on behalf of itself and the DIP ABL Lenders,
and (ii) the DIP Term Agent, on behalf of itself and the DIP Term Lenders, were each granted
pursuant to the Interim Order, and are hereby granted on a final basis, pursuant to section
364(c)(1) of the Bankruptcy Code, allowed superpriority administrative expense claims in each
of the Cases and any Successor Cases (collectively, the “DIP Superpriority Claims”) for all DIP
Obligations. The DIP Superpriority Claim granted to the DIP ABL Agent shall be pari passu
with the DIP Superpriority Claim granted to the DIP Term Agent. Except as set forth herein, the
DIP Superpriority Claims shall have priority over any and all other obligations, liabilities and
indebtedness of each Debtor (other than the Carve Out) of the kind specified in section 503(b)
and 507(b) of the Bankruptcy Code, including, to the extent allowed under the Bankruptcy Code,
any and all administrative expense claims and unsecured claims against the Debtors or their
estates in any of the Cases and any Successor Cases, at any time existing or arising, of any kind
or nature whatsoever, including, without limitation, administrative expenses of the kinds
specified in or ordered pursuant to Bankruptcy Code sections 105, 328, 330, 331, 364, 503(a),

503(b), 507(a) (other than 507(a)(1)), 507(b)), 546(c), 726 (to the extent permitted by law), 1113

26

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 27 of 77

and 1114, and any other provision of the Bankruptcy Code, to the extent provided under section
364(c)(1) of the Bankruptcy Code. No lien or interest avoided and preserved for the benefit of
the estate pursuant to section 551 of the Bankruptcy Code shall be pari passu with or senior to
the DIP Superpriority Claims.

8. No Obligation to Extend Credit. Except as may be required to fund the
Carve Out Reserves (as defined below) as set forth in this Final Order, the DIP Agents and the
DIP Lenders shall have no obligation to make any loan or advance, or to issue, amend, renew or
extend any letters of credit or bankers’ acceptance under the DIP Documents, unless all of the
conditions precedent to the making of such extension of credit or the issuance, amendment,
renewal or extension of such letter of credit or bankers’ acceptance be deemed issued under and
subject to the DIP Documents and this Final Order have been satisfied in full or waived by the
DIP ABL Agent or the DIP Term Agent, as applicable, each in its sole discretion, and in
accordance with the terms of the applicable DIP Documents.

9, Use of Proceeds of DIP Facilities. From and after the Petition Date, the
Debtors shall use advances of credit under the DIP Facilities, in accordance with the Budget
(subject to such variances as permitted in the DIP Documents), only for the purposes specifically
set forth in this Final Order, the DIP Documents, and the Budget, and in compliance with the
terms and conditions in this Final Order and the DIP Documents.

10. DIP Roll-Up Obligations. Upon (a) entry of the Interim Order and the

 

occurrence of the Effective Date (as defined in the DIP ABL Agreement) (i) all Banking
Services Obligations, Swap Agreement Obligations and letters of credit issued for the account of
the Debtors under the Prepetition ABL Agreement continued in place and all obligations under

or in connection with such Banking Services Obligations, Swap Agreement Obligations and

27

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 28 of 77

letters of credit were deemed issued under and subject to the DIP ABL Agreement and
constituted DIP ABL Obligations, and (11) all collections received by the Debtors including all
proceeds of DIP ABL Priority Collateral, and all net proceeds of DIP Term Loans, were applied
to reduce, on a dollar-for-dollar basis, the Prepetition ABL Obligations, and (b) upon entry of
this Final Order, all outstanding Prepetition ABL Obligations shall be converted into DIP ABL
Obligations. The authorization of the DIP Roll-Up Obligations shall be subject to the reservation

of rights set forth in paragraph 42 of this Final Order.
Authorization to Use Cash Collateral

11. Authorization to Use Cash Collateral. Subject to the terms and conditions
of this Final Order, the DIP Facilities and the DIP Documents and in accordance with the Budget
(subject to such variances as permitted in the DIP Documents), the Debtors are authorized to
continue using Cash Collateral until the DIP Termination Date (as defined herein); provided,
however, that, upon the Termination Declaration Date, the Carve-Out shall be funded and
available to satisfy then-due Allowed Professional Fees (as defined in paragraph 39 of this Final
Order); provided, further, that during the Remedies Notice Period (as defined herein) the Debtors
may use Cash Collateral to meet payroll obligations (other than severance), sales taxes and other
expenses that the DIP Agents approve (each in their sole discretion) as critical to keeping the
Debtors’ business operating subject to the Budget, and pay all Statutory Fees (as defined in
paragraph 39 of this Final Order). Nothing in this Final Order shall authorize the disposition of
any assets of the Debtors or their estates outside the ordinary course of business, or any Debtor’s
use of any Cash Collateral or other proceeds resulting therefrom, except as permitted in this Final
Order (including the Carve Out), the DIP Facilities, the DIP Documents, and in accordance with

the Budget (subject to such variances as permitted in the DIP Documents).

28

 

 
 

Case 19-12122-KG Doc 397 Filed 11/05/19 Page 29 of 77

12. Adequate Protection Liens. Pursuant to sections 361, 363(e), and 364(d)

 

of the Bankruptcy Code, as adequate protection of the interests of the Prepetition ABL Secured
Parties in the Prepetition Collateral against any Diminution in Value, the Debtors granted
pursuant to the Interim Order and hereby grant, on a final basis, to the Prepetition ABL Agent,
for the benefit of itself and the Prepetition ABL Secured Parties, continuing, valid, binding,
enforceable, and perfected postpetition security interests in and liens on all DIP Collateral (the

“Adequate Protection Liens”).

 

13. Priority of Adequate Protection Liens.

(a) The Adequate Protection Liens shall be subject to the Carve Out as
set forth in this Final Order and shall otherwise be junior (in order of priority) only to: (i) with
respect to the DIP ABL Priority Collateral, (1) the Permitted Prior Liens; (2) the DIP ABL Liens;
and (3) the Prepetition ABL Liens; and (ii) with respect to the DIP Term Priority Collateral, (1)
the Permitted Prior Liens; (2) the DIP Term Loan Liens; (3) the DIP ABL Liens; and (4) the
Prepetition ABL Liens. The Adequate Protection Liens shall otherwise be senior to all other
security interests in or liens on any of the Debtors’ assets.

(b) Except as provided herein, the Adequate Protection Liens shall not
be made subject to or pari passu with any lien or security interest heretofore or hereinafter in the
Cases or any Successor Cases, and shall be valid and enforceable against any trustee appointed in
any of the Cases or any Successor Cases, or upon the dismissal of any of the Cases or Successor
Cases. The Adequate Protection Liens shall not be subject to sections 510, 549, or 550 of the
Bankruptcy Code. No lien or interest avoided and preserved for the benefit of the estate pursuant

to section 551 of the Bankruptcy Code shall be pari passu with or senior to the Prepetition ABL

Liens or the Adequate Protection Liens.

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 30 of 77

14. | Adequate Protection Superpriority Claim, Subject and subordinate to the
Carve Out as set forth in this Final Order, as further adequate protection of the interests of the
Prepetition ABL Secured Parties, in the Prepetition Collateral against any Diminution in Value,
the Prepetition ABL Agent, on behalf of itself and the Prepetition ABL Secured Parties, was
granted pursuant to the Interim Order and is hereby granted on a final basis as and to the extent
provided by section 507(b) of the Bankruptcy Code an allowed superpriority administrative
expense claim in each of the Cases and any Successor Cases (the “Adequate Protection
Superpriority Claim’’).

15. Priority of the Adequate Protection Superpriority Claim. Except as set
forth herein, the Adequate Protection Superpriority Claim shall have priority, to the extent
provided by section 507(b) of the Bankruptcy Code, over all administrative expense claims and
unsecured claims against the Debtors or their estates, now existing or hereafter arising, of any
kind or nature whatsoever, including, without limitation, administrative expenses of the kinds
specified in or ordered pursuant to sections 105, 328, 330, 331, 503(a), 503(b), 507(a) (other than
507(a)(1)), 506(c), 507(b), 546(c), 726 (to the extent permitted by law), 1113 and 1114 of the
Bankruptcy Code; provided, however, that the Adequate Protection Superpriority Claim shall be
subject to the Carve Out as set forth in this Final Order and junior to the DIP Superpriority
Claim, and subject the lien priorities set forth herein.

16. Adequate Protection Payments and Protections for Prepetition ABL
Secured Parties. As further adequate protection, the Debtors are authorized and directed on a
final basis to provide adequate protection to the Prepetition ABL Secured Parties in the form of
payment in cash (and as to fees and expenses, without the need for the filing of a formal fee

application) of (i) until such time as the Prepetition ABL Obligations are rolled into the DIP

30

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 31 of 77

ABL Obligations, interest (at the non-default rate) and principal due under the Prepetition ABL
Documents, subject to the rights preserved in paragraph 42 below, (ii) to the extent not paid upon
entry of the Interim Order and the occurrence of the Effective Date (as defined in the DIP ABL
Agreement), payment of the reasonable and documented fees, out-of-pocket expenses, and
disbursements (including the reasonable and documented fees, out-of-pocket expenses, and
disbursements of counsel, financial advisors, auditors, third-party consultants, and other vendors)
incurred by the Prepetition ABL Agent arising prior to the Petition Date, including reasonable
and documented fees and expenses of (1) Morgan, Lewis & Bockius LLP, and (2) Richards,
Layton & Finger, PA (collectively, the “ABL Advisors”), provided, however, that the DIP
Agents shall provide the U.S. Trustee and the Committee with invoices reflecting such
professional fees and expenses and the U.S. Trustee’s rights and the Committee’s rights to object
to the amounts contemplated therein in accordance with the procedures in paragraph 35 hereof,
and (iii) in accordance with the procedures set forth in paragraph 35 hereof, the reasonable and
documented fees, out-of-pocket expenses, and disbursements (including the reasonable and
documented fees, out-of-pocket expenses, and disbursements of counsel, financial advisors,
auditors, third-party consultants, and other vendors) incurred by the Prepetition ABL Agent and
arising subsequent to the Petition Date, including reasonable and documented fees and expenses
of the ABL Advisors. Upon the earliest to occur of (a) entry of this Final Order, (b) the DIP
Termination Date or (c) delivery of the Carve Out Trigger Notice, the Debtors shall pay to the
Prepetition ABL Administrative Agent, for the benefit of the Prepetition ABL Secured Parties,
$250,000 into a non-interest bearing account maintained at JPMorgan (the “Prepetition ABL
Indemnity Reserve”) to secure the contingent indemnification, reimbursement or similar

continuing obligations arising under or related to the Prepetition ABL Documents (the

31

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 32 of 77

“Prepetition ABL Indemnity Obligations”); provided that the Debtors shall not be required to
fund the Prepetition ABL Indemnity Reserve if, at the time of the earliest to occur of the
Termination Date, the delivery of the Carve Out Trigger Notice, or the entry of this Final Order,
the Prepetition ABL Obligations have been (or are contemporaneously therewith) Paid in Full.
The Prepetition ABL Indemnity Reserve shall secure all costs, expenses, and other amounts
(including reasonable and documented attorneys’ fees) owed to or incurred by the Prepetition
ABL Agent and the Prepetition ABL Lenders, related to the Prepetition ABL Documents, the
Prepetition ABL Obligations, or the Prepetition ABL Liens granted to the Prepetition ABL
Agent, as applicable, whether in these Cases or independently in another forum, court or venue.
The Prepetition ABL Indemnity Obligations shall be secured, and not subject to the Carve Out,
by a first lien on the Prepetition ABL Indemnity Reserve and the funds therein and by a lien on
the Prepetition Collateral and DIP Collateral. Subject to paragraph 35 of this Final Order,
payment of costs, expenses, and other amounts (including reasonable and documented attorneys’
fees) incurred in connection with the Prepetition ABL Indemnification Obligations shall be made
as and when they arise (and may be paid with the proceeds of the DIP Facilities and/or from the
proceeds of DIP Collateral), without further order of this Court; provided, that (i) any such
indemnification claims shall be subject to the terms of the Prepetition ABL Documents
(including with respect to application of proceeds), (ii) the rights of parties in interest with
Requisite Standing® to object to any such indemnification claim(s) are hereby reserved in
accordance with paragraph 42 hereof, and (iii) the Court shall reserve jurisdiction to hear and

determine any such disputed indemnification claim(s). The Prepetition ABL Agent (for itself

 

6 As used in this Final Order, a party in interest with “Requisite Standing” shall mean a party in

interest (including the Committee) that has obtained an order of the Court granting such party derivative
standing.

32

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 33 of 77

and on behalf of the Prepetition ABL Secured Parties) shall retain and maintain the Prepetition
ABL Liens and the Adequate Protection Liens granted to the Prepetition ABL Agent as security
for the amount of any Prepetition ABL Indemnity Obligations not capable of being satisfied from
application of the funds on deposit in the Prepetition ABL Indemnity Reserve. The Prepetition
ABL Indemnity Reserve (but not the Prepetition ABL Indemnification Obligations) shall be
released and the funds applied in accordance with paragraph 23 of this Final Order at such time
as the Prepetition ABL Obligations are Paid in Full.

17. Adequate Protection Reservation. Nothing herein shall impair or modify
the application of section 507(b) of the Bankruptcy Code in the event that the adequate
protection provided hereunder to the Prepetition ABL Agent, for itself and for the benefit of the
Prepetition ABL Secured Parties, is insufficient to compensate for any Diminution in Value of
their respective interests in the Prepetition Collateral. The receipt by the Prepetition ABL Agent,
for itself and for the benefit of the Prepetition ABL Secured Parties of the adequate protection
provided herein shall not be deemed an admission that the interests of the Prepetition ABL
Secured Parties are adequately protected. Further, neither the Interim Order nor this Final Order
shall prejudice or limit the rights of the Prepetition ABL Secured Parties to seek additional relief
with respect to the use of Cash Collateral or for additional adequate protection in a manner
consistent with the Prepetition ABL Documents, and all parties-in-interests’ rights are reserved

with respect thereto.

Provisions Common to DIP Financing
and Use of Cash Collateral

18. Amendment of the DIP Documents. The DIP Documents may from time

 

to time be amended, modified, or supplemented by the parties thereto without further order of the

Court if the amendment, modification, or supplement is (a) immaterial or non-adverse to the

33

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 34 of 77

Debtors and their estates and (b) in accordance with the DIP Documents. In the case of a
material amendment, modification, or supplement to the DIP Documents that is adverse to the
Debtors or their estates, the Debtors shall file a motion with notice to counsel to the Committee,
the U.S. Trustee and the DIP Agent not party to such amendment, modification, or supplement,
and all other parties entitled to notice under Local Rule 2002-1. As to any amendments,
modifications, or supplements which the Debtors believe are not material and/or are not adverse
to the Debtors or their estates, the Debtors shall provide copies of such amendments,
modifications, or supplements to the U.S. Trustee and the Committee, both of whom shall have
the right to object on the grounds that the proposed amendments, modifications, or supplements
are material and adverse to the Debtors or their estates and therefore should be subject to the
approval of the Court on notice to parties in interest. All material amendments, modifications, or
supplements to the DIP Documents shall be filed with the Court regardless of whether they are
adverse to the Debtors or their estate.

19. Budget Maintenance. The use of borrowings and letters of credit under
the DIP Facilities and the use of Cash Collateral shall be in accordance with the Budget, as
described in paragraph 20 below, depicting on a weekly basis, cash revenues, receipts, expenses
and disbursements, net cash flows, inventory receipts and other items set forth therein, for the
first thirteen (13) week period following the Effective Date (as defined in the DIP Documents)
which shall be in form and substance satisfactory to, and approved by each of the DIP Agents in
their sole discretion prior to the Effective Date. The Budget shall be updated by the Debtors
(with the consent and/or at the reasonable request of the DIP Agents) from time to time in
accordance with the DIP Documents. No such updated, modified or supplemented budget shall

be effective until so approved and once approved shall thereafter be deemed the “Budget”;

34

 

 
 

Case 19-12122-KG Doc 397 Filed 11/05/19 Page 35 of 77

provided, however that in the event that the DIP Agents and the Debtors cannot agree as to an
updated, modified or supplemented budget, the prior approved Budget shall continue in effect for
these Cases, and such disagreement shall give rise to an Event of Default under the DIP
Agreements and this Final Order once the period covered by the prior approved Budget has
terminated. A copy of any Budget (including any updated Budget or proposed Budget) shall be
delivered to counsel for the Committee and the U.S. Trustee substantially contemporaneously
with the delivery of such Budget to the DIP Agents and the Debtors shall file such updated
Budget with the Court if there are any material modifications.

20. Budget Compliance. The Debtors shall at all times comply with the
Budget, subject to the variances set forth in the DIP Agreements, and such reports and other
information shall also be substantially contemporaneously provided to the professionals
representing the Committee. The Debtors shall provide all reports and other information as
required in the DIP Agreements, and all such reports and other information so provided shall also
be substantially contemporaneously provided by the Debtors to the professionals representing the
Committee. The Debtors’ failure to comply with the Budget (including the variances set forth in
the DIP Agreements) or to provide the reports and other information required in the DIP
Agreements shall constitute an Event of Default (as defined herein), following the expiration of
any applicable cure period set forth in the DIP Agreements.

21. Modification of Automatic Stay. The automatic stay imposed under

 

section 362(a)(2) of the Bankruptcy Code is hereby modified as necessary to effectuate all of the
terms and provisions of this Final Order, including, without limitation, to: (a) permit the Debtors

to grant on a final basis the DIP Liens, Adequate Protection Liens, DIP Superpriority Claim, and

Adequate Protection Superpriority Claim; (b) permit the Debtors to perform such acts as the DIP

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 36 of 77

ABL Agent, the DIP Term Agent and the Prepetition ABL Agent each may reasonably request to
assure the perfection and priority of the liens granted under the Interim Order and this Final
Order; (c) permit the Debtors to incur all liabilities and obligations to the DIP Agents, the DIP
Lenders, and the Prepetition ABL Secured Parties under the DIP Documents, the DIP Facilities,
and the Interim Order and this Final Order, as applicable; and (d) authorize the Debtors to pay,
and the DIP Agents, the DIP Lenders, and the Prepetition ABL Secured Parties to retain and
apply, payments made in accordance with the terms of the Interim Order, this Final Order and
the DIP Documents.

22. Perfection of DIP Liens and Adequate Protection Liens. The Interim
Order and this Final Order shall be sufficient and conclusive evidence of the creation, validity,
perfection, and priority of all liens granted therein and confirmed herein, including the DIP Liens
and the Adequate Protection Liens, without the necessity of filing or recording any financing
statement, mortgage, notice, or other instrument or document which may otherwise be required
under the law or regulation of any jurisdiction or the taking of any other action (including, for the
avoidance of doubt, entering into any deposit account control agreement or mortgage) to validate
or perfect (in accordance with applicable non-bankruptcy law) the DIP Liens and the Adequate
Protection Liens, or to evidence or entitle the DIP Agents, the DIP Lenders, and the Prepetition
ABL Secured Parties to the priorities granted herein. Notwithstanding the foregoing, each of the
DIP Agents and the Prepetition ABL Agent are authorized to file, in the applicable registries of
deeds and other appropriate public records, as it in its sole discretion deems necessary or
advisable, (i) notice of this Final Order, and (ii) such financing statements, security agreements,
mortgages, leasehold mortgages, notices of liens, and other similar documents to perfect in

accordance with applicable non-bankruptcy law or to otherwise evidence the DIP Liens and the

36

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 37 of 77

Adequate Protection Liens, and all such financing statements, mortgages, leasehold mortgages,
notices, and other documents shall be deemed to have been filed or recorded as of the Petition
Date; provided, however, that no such filing or recordation shall be necessary or required in
order to create or perfect the DIP Liens or the Adequate Protection Liens. The Debtors are
authorized and directed to execute and deliver promptly upon demand to the DIP Agents and the
Prepetition ABL Agent all such financing statements, deposit account control agreements,
mortgages, leasehold mortgages, notices, and other documents and/or applicable amendments as
the DIP Agents or the Prepetition ABL Agent may reasonably request. Each of the DIP Agents
and the Prepetition ABL Agent, in its discretion, may file a photocopy of this Final Order as a
financing statement with any filing or recording office or with any registry of deeds or similar
office, in addition to or in lieu of such financing statements, notices of lien, or similar instrument.
To the extent that the Prepetition ABL Agent is the secured party under any security agreement,
mortgage, leasehold mortgage, landlord waiver, credit card processor notices or agreements,
bailee letters, custom broker agreements, financing statement, account control agreements, or
any other collateral documents or relevant Prepetition ABL Documents then automatically and
without further action, (i) the DIP Agents shall be deemed to be secured parties under such
documents, (ii) the DIP Facilities, together with any refinancings or replacements thereof, shall
be deemed to be secured obligations under such documents, and (iii) the applicable provisions of
such documents shall apply to the DIP Facilities; all as fully and completely as if the DIP Agents
were original secured parties in such documents and the DIP Facilities were original secured
obligations in such documents. To the extent the Prepetition ABL Agent is listed as loss payee,
lender loss payee, mortgagee or additional insured under any of the Debtors’ insurance policies,

the DIP ABL Agent and the DIP Term Agent shall also each be deemed to be the secured party

37

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 38 of 77

under such documents or to be the loss payee, lender loss payee, mortgagee or additional insured,
as applicable. The Prepetition ABL Agent shall serve as agent for the DIP Agents for purposes
of perfecting the DIP Agents’ liens on all DIP Collateral that, without giving effect to the
Bankruptcy Code and this Final Order, is of a type such that perfection of a lien therein may be
accomplished only by possession or control by a secured party.

23. Application of Proceeds of Collateral. As a condition to the continued
extension of credit under the DIP Facilities and the continued authorization to use Cash
Collateral, the Debtors have agreed that as of and commencing on the date of the Interim
Hearing, all net proceeds of DIP Collateral, including whether sold in the ordinary course,
liquidated pursuant to the Store Closing Procedures (as defined in the Debtors’ Motion Seeking
Entry of Interim and Final Order (I) Authorizing the Debtors to Assume the Agency Agreement,
(II) Approving Procedures for Store Closing Sales, and (III) Granting Related Relief
[Docket No. 81]), or otherwise, shall be applied as follows: (a) with respect to DIP ABL Priority
Collateral, (i) first, as provided in the DIP ABL Agreement; and (ii) second, after the Prepetition
ABL Obligations and the DIP ABL Obligations have been Paid in Full and the DIP ABL Facility
has been terminated, as provided in the DIP Term Loan Agreement; and (b) with respect to DIP
Term Priority Collateral, (i) first, as provided in the DIP Term Loan Agreement; and (ii) second,
after the DIP Term Loan Obligations have been Paid in Full, and the DIP Term Loan Facility has
been terminated, as provided in the DIP ABL Agreement.

24. Protections of Rights of DIP Agents, DIP Lenders, and Prepetition ABL
Secured Parties.

(a) Unless the DIP Agents and the Prepetition ABL Agent, as

applicable, shall have provided their prior written consent, or all DIP Obligations and all

38

 

 
 

Case 19-12122-KG Doc 397 Filed 11/05/19 Page 39 of 77

Prepetition ABL Obligations (excluding contingent indemnification obligations for which no
claim has been asserted) have been, or contemporaneously will be, Paid in Full and the lending
commitments under the DIP Facilities have terminated, in any of these Cases or any Successor
Cases, the Debtors shall neither seek entry of, nor support any motion or application seeking
entry of, and otherwise shall object to any motion or application seeking entry of, any order
(including any order confirming any plan of reorganization or liquidation) that authorizes any of
the following: (i) the obtaining of credit or the incurring of indebtedness that is secured by a
security, mortgage, or collateral interest or other Lien on all or any portion of the DIP Collateral
or Prepetition Collateral and/or that is entitled to administrative priority status, in each case that
is superior to or pari passu with the DIP Liens, the DIP Superpriority Claims, the Prepetition
ABL Liens, the Adequate Protection Liens, and/or the Adequate Protection Superpriority Claim
except as expressly set forth in this Final Order or the DIP Documents; (ii) the use of Cash
Collateral for any purpose other than as permitted in the DIP Documents and this Final Order;
(iii) except as set forth in the DIP Documents, the return of goods pursuant to section 546(h) of
the Bankruptcy Code (or other return of goods on account of any prepetition indebtedness) to
any creditor of any Debtor or any creditor’s taking any setoff or recoupment against any of its
prepetition indebtedness based upon any such return of goods pursuant to section 553 of the
Bankruptcy Code or otherwise; or (iv) any modification of any of the DIP Agents’, the DIP
Lenders’, or the Prepetition ABL Secured Parties’ rights under the Interim Order, this Final
Order, the DIP Documents or the Prepetition ABL Documents, as applicable, with respect to any
DIP Obligations or Prepetition ABL Obligations. It shall be an Event of Default under the DIP
Documents and this Final Order if, in any of these Cases or any Successor Cases, the Debtors

take or fail to take any of the actions contemplated with respect to provisions (i) through (iv) of

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 40 of 77

the previous sentence or if any order is entered granting any of the relief enumerated in
provisions (i) through (iv) of the previous sentence.
(b) No Debtor shall object to the DIP Agents, any DIP Lenders or any

Prepetition ABL Secured Parties credit bidding up to the full amount of the applicable
outstanding DIP Obligations and Prepetition ABL Obligations (as applicable), in each case
including any accrued interest and expenses, in any sale of any DIP Collateral or Prepetition
Collateral, as applicable, whether such sale is effectuated through section 363 or section 1129 of
the Bankruptcy Code, by a Chapter 7 trustee under section 725 of the Bankruptcy Code, or
otherwise.

25, Credit Bidding. In connection with any sale process authorized by the
Court, (i) the DIP Agents and the DIP Lenders and (ii) subject to the rights preserved in
paragraph 42, the Prepetition ABL Agent and Prepetition ABL Secured Parties, or any assignee
or designee of any of the foregoing, shall be authorized to credit bid, consistent with the
applicable DIP Documents and/or Prepetition ABL Documents, some or all of their claims (each
a “Credit Bid”) to the extent permitted by section 363(k) of the Bankruptcy Code, subject in each
case to the rights and duties of the parties under the Intercreditor Agreement and to the provision
of consideration sufficient to indefeasibly pay in full in cash any senior liens on the collateral
that is subject to the Credit Bid except to the extent otherwise agreed by the holder of such senior
lien in their sole and absolute discretion. The Prepetition ABL Agent, the Prepetition ABL
Secured Parties and the DIP Agents shall each be considered a “Qualified Bidder” with respect
to their rights to acquire all or any of the assets by Credit Bid.

26. Proceeds of Subsequent Financing. If the Debtors, any trustee, any

examiner with expanded powers, or any responsible officer subsequently appointed in these

40

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 41 of 77

Cases or any Successor Cases, shall obtain credit or incur debt pursuant to Bankruptcy Code
sections 364(b), 364(c), or 364(d) in violation of the DIP Documents or this Final Order at any
time prior to the DIP Obligations and the Prepetition ABL Obligations being Paid in Full, and
the termination of the DIP Agents’ and the DIP Lenders’ obligation to extend credit under the
DIP Facilities, including subsequent to the confirmation of any plan with respect to any or all of
the Debtors and the Debtors’ estates, and such facilities are secured by any DIP Collateral, then
all the cash proceeds derived from such credit or debt shall immediately be turned over to the
DIP ABL Agent or the DIP Term Agent, as applicable, to be applied in accordance with this
Final Order and the DIP Documents.

27. Cash Collection. From and after the date of the entry of the Interim
Order, all collections and proceeds of any DIP ABL Priority Collateral, and any net proceeds
of DIP Term Loans, or services provided by any Debtor and all Cash Collateral that shall at
any time come into the possession, custody, or control of any Debtor, or to which any Debtor
is now or shall become entitled at any time, shall be promptly deposited in the same lock-box
and/or deposit accounts into which the collections and proceeds of the Prepetition ABL
Priority Collateral were deposited under the Prepetition ABL Documents (or in such other
accounts as are designated by the DIP ABL Agent from time to time) (collectively, the “Cash
Collection Accounts”), which accounts (except as otherwise set forth in the DIP ABL
Agreement) shall be subject to the sole dominion and control of the DIP ABL Agent for the
benefit of itself, the DIP ABL Lenders, the Prepetition ABL Agent, the Prepetition ABL
Lenders, the DIP Term Agent, and the DIP Term Lenders. All proceeds and other amounts in
the Cash Collection Accounts shall be remitted to the DIP ABL Agent for application in

accordance with the DIP ABL Documents and this Final Order. Unless otherwise agreed to in

41

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 42 of 77

writing by the DIP Agents and the Prepetition ABL Agent, or otherwise provided for herein, or
otherwise ordered by the Court, the Debtors shall maintain no accounts except those identified
in any cash management order entered by the Court (a “Cash Management Order”). The
Debtors and the financial institutions where the Debtors’ Cash Collection Accounts are
maintained (including those accounts identified in any Cash Management Order), are
authorized and directed to remit, without offset or deduction, funds in such Cash Collection
Accounts upon receipt of any direction to that effect from the DIP ABL Agent. Upon the sale
of DIP Term Priority Collateral, the Debtors shall establish and maintain a segregated account
into which the proceeds of DIP Term Priority Collateral, and no other amounts, shall be
deposited.
28. Maintenance of DIP Collateral. Until all DIP Obligations and all
Prepetition ABL Obligations have been Paid in Full, and the DIP Agents’ and the DIP Lenders’
obligation to extend credit under the DIP Facilities has terminated, the Debtors shall: (a) insure
the DIP Collateral as required under the DIP Facilities or the Prepetition ABL Documents, as
applicable; and (b) maintain the cash management system which has been agreed to by the DIP
Agent and approved by any Cash Management Order that has been entered, or as otherwise
required by this Final Order, the DIP Documents and the Prepetition ABL Documents.
29. Disposition of DIP Collateral.
(a) Until such time as the DIP ABL Obligations are Paid in Full, the
Debtors shall not sell, transfer, lease, encumber or otherwise dispose of any portion of the DIP
ABL Priority Collateral or Prepetition ABL Priority Collateral other than in the ordinary course
of business without the prior written consent of the DIP ABL Agent and the Prepetition ABL

Agent (and no such consent shall be implied, from any other action, inaction or acquiescence by

42

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 43 of 77

the DIP ABL Agent, the DIP ABL Lenders, the Prepetition ABL Agent, or the Prepetition ABL
Secured Parties, or from any order of this Court), except as otherwise provided for in the DIP
ABL Documents or otherwise ordered by the Court, and subject to the Intercreditor Agreement.
(b) Until such time as the DIP Term Loan Obligations are Paid in
Full, the Debtors shall not sell, transfer, lease, encumber, or otherwise dispose of any portion of
the DIP Term Priority Collateral other than in the ordinary course of business without the prior
written consent of the DIP Term Agent (and no such consent shall be implied, from any other
action, inaction, or acquiescence by the DIP Term Agent or the DIP Term Lenders, or from any
order of this Court), except as otherwise provided for in the DIP Term Loan Documents or
otherwise ordered by the Court, and subject to the Intercreditor Agreement.
30. DIP Termination Date. On the applicable DIP Termination Date: (a) all
DIP Obligations shall be immediately due and payable, all commitments to extend credit under
the applicable DIP Facility will terminate, other than as may be required in paragraph 39 with
respect to the Carve Out, all treasury and cash management, hedging obligations and bank
product obligations constituting Obligations (as defined in the DIP Agreements) shall be cash
collateralized, and all letters of credit and bankers’ acceptances outstanding shall be cash
collateralized in an amount equal to 105% of the face amount thereof, and such cash collateral
shall not be subject to or subordinate to the Carve Out; (b) all authority to use Cash Collateral
shall cease subject to further order of the Court, provided, however, that (i) upon the Termination
Declaration Date, the Carve-Out shall be funded and available to satisfy then-due Allowed
Professional Fees (as defined in paragraph 39 of this Final Order) and (ii) during the Remedies
Notice Period (as defined herein), the Debtors may use Cash Collateral to pay payroll obligations

(other than severance), sales taxes and other expenses that the DIP Agents (each in their sole

43

 

 
Case 19-12122-KG Doc397 Filed 11/05/19 Page 44 of 77

discretion) approve as critical to keeping the Debtors’ business operating subject to the Budget,
and pay all Statutory Fees, as defined in paragraph 40 of this Final Order; and (c) upon the
expiration of the Remedies Notice Period, the DIP Agents shall be entitled to exercise rights and
remedies under the DIP Documents in accordance with this Final Order (including paragraph
33). For the purposes of this Final Order, “DIP Termination Date” shall mean the “Maturity
Date” as defined in the DIP Agreements.

31. Events of Default. The occurrence of any of the following events, unless
waived by the DIP ABL Agent and the DIP Term Agent in writing and in accordance with the
terms of the DIP Agreements, shall constitute an event of default (collectively, the “Events of
Default”): (a) any “Event of Default” identified in this Final Order; (b) the failure of the Debtors
to perform, in any respect, any of the terms, provisions, conditions, covenants, or obligations
under this Final Order; or (c) the occurrence of an “Event of Default” under either of the DIP
Agreements.

32. Milestones. As a condition to the DIP ABL Facility and the use of Cash
Collateral, the Debtors shall comply with the Required Milestones (attached hereto as Schedule
5) (as may be amended from time to time in accordance with the DIP ABL Documents and this

Final Order, the “DIP ABL Case Milestones”). As a condition to the DIP Term Loan Facility,

 

the Debtors shall comply with the Milestones (attached hereto as Schedule 6) (as may be
amended from time to time in accordance with the DIP Term Loan Documents and this Final
Order, the “DIP Term Loan Milestones” and together with the DIP ABL Case Milestones, the
“Case Milestones”). For the avoidance of doubt, the failure of the Debtors to comply with any of
the Case Milestones on the terms set forth on Schedule 5 and Schedule 6, respectively, shall (a)

constitute an Event of Default under the DIP Agreements and this Final Order; (b) subject to the

44

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 45 of 77

expiration of the Remedies Notice Period (as defined below), result in the automatic termination
of the Debtors’ authority to use Cash Collateral under this Final Order; and (c) permit the DIP
Agents, subject to paragraph 33, to exercise the rights and remedies provided for in this Final
Order and the DIP Documents.

33, Rights and Remedies Upon Event_of Default. Immediately upon the
occurrence and during the continuation of an Event of Default under any of the DIP Documents
or this Final Order, notwithstanding the provisions of section 362 of the Bankruptcy Code,
without any application, motion or notice to, hearing before, or order from the Court, but subject
to the terms of this Final Order (and the Remedies Notice Period) (a) each of the DIP ABL Agent
and the DIP Term Agent may declare (any such declaration shall be referred to herein as a
“Termination Declaration”) (i) all DIP Obligations owing under the applicable DIP Documents
to be immediately due and payable (including the cash collateralization of all outstanding letters
of credit in accordance with the DIP Documents), (ii) the termination, reduction or restriction of
any further commitment to extend credit to the Debtors to the extent any such commitment
remains under the respective DIP Facilities; (iii) termination of the respective DIP Facility and
the respective DIP Documents as to any future liability or obligation of the applicable DIP Agent
and DIP Lenders, but without affecting any of the DIP Liens or the DIP Obligations, (iv) the
delivery of the Carve Out Trigger Notice (as defined herein) to the Debtors (as applicable) has
occurred; and (v) that all DIP Obligations shall accrue interest at the default rate as set forth in
the DIP Agreements effective as of the date of the occurrence of the Event of Default; and
(b) either the DIP ABL Agent or the DIP Term Agent may declare a termination, reduction or
restriction on the ability of the Debtors to use Cash Collateral (the date which is the earliest to

occur of any such date a Termination Declaration is delivered and the DIP Termination Date

45

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 46 of 77

shall be referred to herein as the “Termination Date”). The Termination Declaration shall be
given by electronic mail (or other electronic means) to counsel to the Debtors, counsel to the DIP
ABL Agent (if delivered by the DIP Term Agent), counsel to the DIP Term Agent (if delivered
by the DIP ABL Agent), counsel to the Committee, and the U.S. Trustee. The automatic stay in
the Cases otherwise applicable to the DIP ABL Agent, the DIP Term Agent, the DIP Lenders,
and the Prepetition ABL Secured Parties is hereby modified so that five (5) business days after
the date a Termination Declaration is delivered (the “Remedies Notice Period”): (a) the DIP
ABL Agent or the DIP Term Agent (as applicable) and the applicable DIP Lenders shall be
entitled to exercise their rights and remedies in accordance with the DIP Documents and this
Final Order to satisfy the DIP Obligations, DIP Superpriority Claim and DIP Liens, subject to
the Carve Out; (b) the applicable Prepetition ABL Secured Parties shall be entitled to exercise
their rights and remedies in accordance with the applicable Prepetition ABL Documents and this
Final Order to satisfy the relevant Prepetition ABL Obligations, Adequate Prepetition
Superpriority Claims and Prepetition Adequate Protection Liens, subject to the Carve Out (to the
extent applicable). During the Remedies Notice Period, the Debtors, the Committee and/or any
party in interest shall be entitled to seek an emergency hearing within the Remedies Notice
Period with the Court. Unless the Court orders otherwise, the automatic stay, as to all of the DIP
ABL Agent, the DIP Term Agent, DIP Lenders, and Prepetition ABL Secured Parties, shall
automatically be terminated at the end of the Remedies Notice Period without further notice or
order. Upon expiration of the Remedies Notice Period, (x) the DIP Agents, DIP Lenders, and the
Prepetition ABL Secured Parties shall be permitted to exercise all remedies set forth herein, in
the DIP Documents, the Prepetition ABL Documents, and as otherwise available at law without

further order of or application or motion to the Court consistent with the Intercreditor Agreement

46

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 47 of 77

and paragraph 29 of this Final Order and (y) if the Event of Default giving rise to the
Termination Declaration is the Debtors’ failure to meet a Required Milestone on the terms set
forth in Schedule 5 and Schedule 6, as applicable, the DIP ABL Agent may direct the Debtors to
commence a process for a full-chain liquidation (the “Agreed Full-Chain Sale Process”), at
which time the Debtors must (1) following the filing of a motion on an expedited basis, and
subject to the availability of the Court, obtain, within three business days after the Remedies
Notice Period, entry of an order from the Court, in form and substance approved by the DIP
ABL Agent, approving sales procedures with respect to a full-chain liquidation (which, at the
Debtors’ option, may include designation of a stalking horse bid, subject to approval of the
Court), (2) within seven business days after the Remedies Notice Period, complete an auction for
the full-chain liquidation and declare a “successful bidder” for the liquidation on terms and
conditions consented to by the DIP ABL Agent, and (3) following the filing of a motion on an
expedited basis, and subject to the availability of the Court, obtain, within nine business days
after the Remedies Notice Period, entry of an order from the Court, in form and substance
approved by the DIP ABL Agent, approving the store liquidation and commence a full-chain
liquidation pursuant to the approved liquidation agreement, the applicable Court sale orders, and
a wind-down budget approved by the Court, reflecting those costs and expenses necessary to
consummate Agreed Full-Chain Sale Process in accordance with applicable law. Until such time
as the Agreed Full-Chain Sale Process is complete and the proceeds (solely to the extent
constituting DIP ABL Primary Collateral) have been remitted to the DIP ABL Agent for the .
benefit of the DIP ABL Lenders and the Prepetition ABL Agent for the benefit of the Prepetition

ABL Lenders, any exercise of remedies by the DIP Agents and the DIP Lenders shall be in

accordance with the Intercreditor Agreement.

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 48 of 77

34. Good Faith Under Section 364(e) of the Bankruptcy Code; No
Modification or Stay of this Final Order. The DIP Agents, the DIP Lenders, and the Prepetition
ABL Secured Parties have acted at arms’ length in good faith in connection with this Final Order
and are entitled to, and may rely upon, the protections granted herein and by section 364(e) of
the Bankruptcy Code.

35. DIP and Other Expenses; Procedures for Payment of DIP Agents’ and
Prepetition ABL Secured Parties’ Professional Fees and Expenses. The Debtors are authorized
and directed to pay all reasonable and documented prepetition and postpetition fees and out of
pocket expenses of the DIP Agents in connection with the DIP Facilities, as provided in the DIP
Documents, whether or not the transactions contemplated hereby are consummated, including
reasonable and documented attorneys’ fees, monitoring and appraisal fees, financial advisory
fees, fees and expenses of other consultants, and indemnification and reimbursement of
reasonable and documented fees and expenses, including the fees and expenses of the ABL
Advisors. Payment of all professional fees and expenses of the DIP Agents and the Prepetition
ABL Secured Parties addressed in this Final Order (including the ABL Advisors) shall not be
subject to allowance by the Court. Any time that professionals for the DIP Agents and the
Prepetition ABL Secured Parties (including the ABL Advisors) seek payment of fees and
expenses from the Debtors, each professional shall provide copies of its invoices to the U.S.
Trustee and counsel for the Committee contemporaneously with the delivery of such fee and
expense statements to the Debtors. Such invoices shall not be required to contain time entries,
but shall include a general description of the nature of the matters for which services were
performed, a list of professionals who worked on the matter, their hourly rate (if such

professionals bill at an hourly rate), the number of hours each professional billed and, with

48

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 49 of 77

respect to the invoices of law firms, the year of law school graduation for each attorney;
provided, however, that the U.S. Trustee reserves the right to seek copies of invoices containing
the detailed time entries of any professional. Such invoices may be redacted to the extent
necessary to delete any information subject to the attorney-client privilege, any information
constituting attorney work product, or any other confidential information, and the provision of
such invoices shall not constitute any waiver of the attorney client privilege or of any benefits of
the attorney work product doctrine), provided that the U.S. Trustee reserves his right to seek
unredacted copies of such invoices. Any objections raised by the Debtors, the U.S. Trustee or
the Committee with respect to the Debtors’ payment of the amounts in such invoices must be in
writing and state with particularity the grounds therefor and must be submitted to the applicable
professional within ten (10) days of receipt of such invoice; if after ten (10) days such objection
remains unresolved, it will be subject to resolution by the Court. Pending such resolution, the
undisputed portion of any such invoice will be paid promptly by the Debtors. Notwithstanding
the foregoing, the Debtors are authorized and directed to pay (or authorize the reimbursement
from any prepetition retainers) on the Effective Date (as defined in the DIP Documents) all
reasonable, undisputed and documented fees, costs and expenses, including fees and expenses of
counsel, of the DIP Agents and the Prepetition ABL Secured Parties incurred on or prior to such
date without the need for any professional engaged by the DIP Agents or the Prepetition ABL
Secured Parties to first deliver a copy of its invoice as provided for herein; provided, however,
that the DIP Agents shall provide the U.S. Trustee and counsel to the Committee with invoices
reflecting such professional fees and expenses, and the U.S. Trustee and counsel to the
Committee shall have the right to object to the amounts set forth therein according to this

paragraph. No attorney or advisor to the DIP Agents or the Prepetition ABL Secured Parties

49

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 50 of 77

shall be required to file an application seeking compensation for services or reimbursement of
expenses with the Court. Any and all fees and expenses payable pursuant to the DIP Documents
shall not be subject to any offset, defense, claim, counterclaim, or diminution of any type, kind,
or nature whatsoever.

36. Indemnification. The Debtors shall indemnify and hold harmless the DIP
Agents and the DIP Lenders in accordance with the terms and conditions of the DIP Agreements.
Upon the earlier of (a) the DIP ABL Obligations being paid in cash in full or (b) conclusion of
the Remedies Notice Period, the Debtors shall pay $500,000 from proceeds of the DIP
Collateral into an indemnity account (the “DIP ABL Indemnity Account”) subject to first
priority liens of the DIP ABL Agent (and not subject to the Carve Out), for the benefit of the
DIP ABL Lenders. The DIP ABL Indemnity Account shall be released and the funds applied
in accordance with paragraph 23 of this Final Order upon the DIP ABL Obligations being
Paid in Full. Upon the earlier of (a) the DIP Term Loan Obligations being paid in cash in full
or (b) conclusion of the Remedies Notice Period, the Debtors shall pay $500,000 from
proceeds of the DIP Collateral into an indemnity account (the “DIP Term Loan Indemnity
Account”) subject to first priority liens of the DIP Term Agent (and not subject to the Carve
Out), for the benefit of the DIP Term Lenders. The DIP Term Loan Indemnity Account shall
be released and the funds applied in accordance with paragraph 23 of this Final Order upon
DIP Term Loan Obligations being Paid in Full.

37. Proofs of Claim. Notwithstanding any order entered by this Court in
relation to the establishment of a bar date in any of the Cases or any Successor Cases to the
contrary, the DIP Agents, the DIP Lenders, and the Prepetition ABL Secured Parties will not be

required to file proofs of claim in any of the Cases or Successor Cases for any claims arising

50

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 51 of 77

under the DIP Documents or the Prepetition ABL Documents. The Debtors’ stipulations,
admissions, and acknowledgments and the provisions of this Final Order shall be deemed to
constitute a timely filed proof of claim for the DIP Agents, the DIP Lenders and the Prepetition
ABL Secured Parties with regard to all claims arising under the DIP Documents or the
Prepetition ABL Documents. Notwithstanding the foregoing, the Prepetition ABL Agent on
behalf of itself and the Prepetition ABL Secured Parties is hereby authorized and entitled, in its
sole discretion, but not required, to file (and amend and/or supplement, as it sees fit) a proof of
claim and/or aggregate or master proofs of claim in each of the Cases or Successor Cases for any
claim described herein (with any such aggregate or master proof of claim filed in the Cases
deemed to be filed in all Cases of the Debtors and asserted against all of the Debtors). Any proof
of claim filed by the Prepetition ABL Agent shall be deemed to be in addition to and not in lieu
of any other proof of claim that may be filed by any of the Prepetition ABL Secured Parties.
Any order entered by the Court in relation to the establishment of a bar date in any of the Cases
or Successor Cases shall not apply to any claim of the DIP Agents, the DIP Lenders, and the
Prepetition ABL Secured Parties. The provisions set forth in this paragraph are intended solely
for the purpose of administrative convenience and shall not affect the substantive rights of any
party-in-interest or their respective successors-in-interest.

38. Rights of Access and Information. Without limiting the rights of access
and information afforded the DIP Agents and DIP Lenders under the DIP Documents, the
Debtors and their agents and advisors shall be, and hereby are, required to afford representatives,
agents and/or employees of the DIP Agents, DIP Lenders, and the Prepetition ABL Secured
Parties and their respective advisors reasonable access to the Debtors’ premises and their books

and records in accordance with the DIP Documents and Prepetition ABL Documents, as

31

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 52 of 77

applicable, and shall reasonably cooperate, consult with, and provide to such persons all such
information as may be reasonably requested. In addition, the Debtors authorize their
independent certified public accountants, financial advisors, investment bankers and consultants
to cooperate, consult with, and provide to the DIP Agents, the Prepetition ABL Agent, and their
respective advisors all such information as may be reasonably requested with respect to the
business, results of operations and financial condition of any of the Debtors. All written
information provided by the Debtors, pursuant to this paragraph 38, to the representatives, agents
and/or employees of the DIP Agents, DIP Lenders, and the Prepetition ABL Secured Parties and
their respective advisors shall also substantially contemporaneously be provided by the Debtors
to the professionals representing the Committee.

39. Carve Out.

(a) As used in this Final Order, the “Carve Out” means the sum of (i) all fees
required to be paid to the Clerk of the Court and to the Office of the United States Trustee under
section 1930(a) of title 28 of the United States Code plus interest at the statutory rate (without
regard to the notice set forth in (iii) below) (collectively, the “Statutory Fees”), which Statutory
Fees shall not be subject to any budget; (ii) all reasonable fees and expenses up to $50,000
incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard to the notice
set forth in (iii) below); (iii) to the extent allowed at any time, whether by interim order,
procedural order, or otherwise, all unpaid fees and expenses, other than any restructuring, sale,
success, or other transaction fee of any investment bankers or financial advisors of the Debtors or

the Committee’ (the “Allowed Professional Fees”) incurred by persons or firms retained by the

 

7 Any such fees due and payable upon consummation of a transaction shall be payable solely from the
proceeds received by the Debtors resulting from such transaction and, provided that the terms and amount
of any such fees shall have been disclosed to the DIP Agents in writing reasonably promptly after the

52

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 53 of 77

Debtors pursuant to section 327, 328, or 363 of the Bankruptcy Code (the “Debtor
Professionals”) and the Committee pursuant to section 328 or 1103 of the Bankruptcy Code (the
“Committee Professionals” and, together with the Debtor Professionals, the “Professional
Persons’) at any time before or on the first business day following delivery by the DIP ABL
Agent or DIP Term Agent of a Carve Out Trigger Notice (as defined below), whether allowed by
the Court prior to or after delivery of a Carve Out Trigger Notice; and (iv) Allowed Professional
Fees of Professional Persons in an aggregate amount not to exceed $1,000,000.00 incurred after
the first business day following delivery by the DIP ABL Agent or the DIP Term Agent of the
Carve Out Trigger Notice, to the extent allowed at any time, whether by interim order,
procedural order, or otherwise (the amounts set forth in this clause (iv) being the “Post-Carve
Out Trigger Notice Cap”).® For purposes of the foregoing, “Carve Out Trigger Notice” shall
mean a written notice delivered by email (or other electronic means) by the DIP ABL Agent or
DIP Term Agent to the Debtors, their lead restructuring counsel, the U.S. Trustee, and counsel to
the Committee, which notice may be delivered following the occurrence and during the
continuation of an Event of Default and acceleration of the Secured Obligations under the DIP
ABL Agreement or the DIP Term Loan Agreement, respectively, stating that the Post-Carve Out
Trigger Notice Cap has been invoked.

(b) Fee Estimates. Not later than 7:00 p.m. New York time on the third
business day of each week starting with the first full calendar week following the Petition Date,

each Professional Person shall deliver to the Debtors a statement setting forth a good-faith

 

same are agreed to by the Debtors, such fees shall be paid free and clear of the liens of the DIP Agents
and the DIP Lenders.

8 Notwithstanding the foregoing, up to $500,000 of the Post-Carve Out Trigger Notice Cap may be used
to pay Allowed Professional Fees of Professional Persons incurred prior to the delivery of a Carve Out
Trigger Notice to the extent such Allowed Professional Fees exceed the ABL Professional Fee Carve Out
Cap (as defined below).

53

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 54 of 77

estimate of the amount of fees and expenses (collectively, “Estimated Fees and Expenses”)
incurred during the preceding week by such Professional Person (through Saturday of such week,
the “Calculation Date”), along with a good-faith estimate of the cumulative total amount of
unreimbursed fees and expenses incurred through the applicable Calculation Date and a
statement of the amount of such fees and expenses that have been paid to date by the Debtors
(each such statement, a “Weekly Statement”); provided, that within one business day of the
occurrence of the Termination Declaration Date (as defined below), each Professional Person
shall deliver one additional statement (the “Final Statement”) setting forth a good-faith estimate
of the amount of fees and expenses incurred during the period commencing on the calendar day
after the most recent Calculation Date for which a Weekly Statement has been delivered and
concluding on the Termination Declaration Date (and the Debtors shall cause such Weekly
Statement and Final Statement to be delivered on the same day received to the DIP ABL Agent
and DIP Term Agent). If any Professional Person fails to deliver a Weekly Statement within
three calendar days after such Weekly Statement is due, such Professional Person’s entitlement
(if any) to any funds in the Carve Out Reserves (as defined below) with respect to the aggregate
unpaid amount of Allowed Professional Fees for the applicable period(s) for which such
Professional Person failed to deliver a Weekly Statement covering such period shall be limited to
the aggregate unpaid amount of Allowed Professional Fees included in the Budget (as defined in
the DIP Documents, the “Budget’’) for such period for such Professional Person; provided, that
such Professional Person shall be entitled to be paid any unpaid amount of Allowed Professional
Fees in excess of Allowed Professional Fees included in the Budget for such period for such

Professional Person from a reserve to be funded by the Debtors from all cash on hand as of such

date and any available cash thereafter held by any Debtor pursuant to paragraph 39(c) below

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 55 of 77

(i.e., the Pre-Carve Out Trigger Notice Reserve). Solely as it relates to the DIP ABL Agent and
DIP ABL Lenders, any deemed draw and borrowing pursuant to paragraph 39(c)(i)(x) for
amounts under paragraph 39(a)(iii) above shall be limited to the greater of (x) the sum of (I) the
aggregate unpaid amount of Estimated Fees and Expenses included in such Weekly Statements
timely received by the Debtors prior to the Termination Declaration Date plus, without
duplication, (IT) the lesser of (1) the aggregate unpaid amount of Estimated Fees and Expenses
included in the Final Statements timely received by the Debtors pertaining to the period through
and including the Termination Declaration Date and (2) the Budgeted Cushion Amount (as
defined below), and (y) the aggregate unpaid amount of Allowed Professional Fees included in
the Budget for the period prior to the Termination Declaration Date (such amount, the “ABL
Professional Fee Carve Out Cap”). For the avoidance of doubt, the DIP ABL Agent and DIP
ABL Lenders shall be entitled to maintain at all times a reserve (the “Carve-Out Reserve”) in an

amount (the “Carve-Out Reserve Amount”) equal to the sum of (i) the greater of (x) the

 

aggregate unpaid amount of Estimated Fees and Expenses included in all Weekly Statements
timely received by the Debtors, and (y) the aggregate amount of Allowed Professional Fees
contemplated to be unpaid in the Budget at the applicable time, plus (ii) the Post-Carve Out
Trigger Notice Cap, plus (iii) the amounts contemplated under paragraph 39(a)(i) and 39(a)(ii)
above, plus (iv) an amount equal to the amount of Allowed Professional Fees set forth in the
Budget for the then current week occurring after the most recent Calculation Date and the two
weeks succeeding such current week (such amount set forth in (iv), regardless of whether such
reserve is maintained, the “Budgeted Cushion Amount”). In addition, the DIP ABL Agent and
the DIP Term Agent shall be entitled to maintain a reserve in the amount of a reasonable

estimate of other amounts that may be included in the Carve Out or that are or may be payable

55

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 56 of 77

from any proceeds of a transaction (as described in footnote 7 above), including amounts which
are or may become payable to any investment bankers or financial advisors of the Debtors or the
Committee. Not later than 7:00 p.m. New York time on the fourth business day of each week
starting with the first full calendar week following the Effective Date, the Debtors shall deliver to
the DIP ABL Agent, the DIP ABL Lenders, the DIP Term Agent, and the DIP Term Lenders a
report setting forth the Carve-Out Reserve Amount as of such time, and, in setting the Carve-Out
Reserve, the DIP ABL Agent and DIP ABL Lenders shall be entitled to rely upon such reports in
accordance with the DIP ABL Agreement. Prior to the delivery of the first report setting forth
the Carve-Out Reserve Amount, the DIP ABL Agent and DIP ABL Lenders shall calculate the
Carve-Out Reserve Amount by reference to the Budget for subsection (i) of the Carve-Out
Reserve Amount.

(c) Carve Out Reserves. On the day on which a Carve Out Trigger Notice is
given by either the DIP ABL Agent or the DIP Term Agent to the Debtors, with a copy to their
lead restructuring counsel, the U.S. Trustee, and counsel to the Committee (the “Termination
Declaration Date”), the Carve Out Trigger Notice shall be deemed (i) a draw request and notice
of borrowing by the Debtors for DIP ABL Loans under the DIP ABL Agreement in an amount
equal to the sum of (x) the amounts set forth in paragraphs 39(a)(i) and 39(a)(ii) above, and (y)
the then unpaid amounts of the Allowed Professional Fees up to the ABL Professional Fee Carve
Out Cap (any such amounts actually advanced shall constitute DIP ABL Loans) and (ii) a draw
request and notice of borrowing by the Debtors for DIP Term Loans under the DIP Term Loan
Agreement in an amount equal to the unpaid amounts of the Allowed Professional Fees in excess
of the ABL Professional Fee Carve Out Cap (any such amounts actually advanced shall

constitute DIP Term Loans), and any Statutory Fees then due and owing, shall also constitute a

56

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 57 of 77

demand to the Debtors to utilize all cash on hand as of such date and any available cash
thereafter held by any Debtor to fund a reserve in an amount equal to the sum of the amounts set
forth in paragraphs 39(a)(i), 39(a)(ii), and then unpaid amounts of the Allowed Professional Fees
(which cash amounts shall reduce, on a dollar for dollar basis, the draw requests and applicable
DIP ABL Loans and DIP Term Loans pursuant to the foregoing clauses (i) and (ii) of this
sentence of this paragraph (c)). The Debtors shall deposit and hold such amounts in a segregated
account at the DIP ABL Agent in trust to pay such then unpaid Allowed Professional Fees (the
“Pre-Carve Out Trigger Notice Reserve”) prior to any and all other claims. On the Termination
Declaration Date, the Carve Out Trigger Notice shall also be deemed a request by the Debtors
for (x) DIP ABL Loans under the DIP ABL Agreement in an amount equal to the Post Carve Out
Trigger Notice Cap (any such amounts actually advanced shall constitute DIP ABL Loans) and,
(y) to the extent not funded by the DIP ABL Lenders, for DIP Term Loans under the DIP Term
Loan Agreement in an amount equal to any unfunded portion of the Post-Carve Out Trigger
Notice Cap (any such amounts actually advanced shall constitute DIP Term Loans), and shall
also constitute a demand to the Debtors to utilize all cash on hand as of such date and any
available cash thereafter held by any Debtor, after funding the Pre-Carve Out Trigger Notice
Reserve, to fund a reserve in an aniount equal to the Post-Carve Out Trigger Notice Cap (which
cash amounts shall reduce, on a dollar for dollar basis, the draw requests and applicable DIP
ABL Loans and DIP Term Loans pursuant to the foregoing clauses (x) and (y) of this sentence of
this paragraph (c)). The Debtors shall deposit and hold such amounts in a segregated account at
the DIP ABL Agent in trust to pay such Allowed Professional Fees benefiting from the Post-
Carve Out Trigger Notice Cap, and any Statutory Fees then due and owing (the “Post-Carve Out

Trigger Notice Reserve” and, together with the Pre-Carve Out Trigger Notice Reserve, the

57

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 58 of 77

“Carve Out Reserves”) prior to any and all other claims. On the first business day following the
Termination Declaration Date and the deemed requests for the making of DIP ABL Loans and
DIP Term Loans as provided in this paragraph (c), notwithstanding anything in the DIP ABL
Agreement or the DIP Term Loan Agreement to the contrary, including with respect to (1) the
existence of a Default (as defined in the DIP ABL Agreement or the DIP Term Loan Agreement)
or Event of Default (as defined in the DIP ABL Agreement or the DIP Term Loan Agreement,
(2) the failure of the Debtors to satisfy any or all of the conditions precedent for the making of
any DIP ABL Loan under the DIP ABL Agreement or DIP Term Loans under the DIP Term
Loan Agreement, respectively, (3) any termination of the Commitments, as defined in each of
the DIP ABL Agreement or DIP Term Loan Agreement following an Event of Default, or (4) the
occurrence of the Maturity Date, each DIP ABL Lender and DIP Term Lender with an
outstanding Commitment shall make available to the DIP ABL Agent or DIP Term Agent, as
applicable, such DIP ABL Lender’s or such DIP Term Lender’s pro rata share of such DIP ABL
Loans or DIP Term Loans, as applicable.
(d) Application of Carve Out Reserves.

(i) All funds in the Pre-Carve Out Trigger Notice Reserve shall be
used first to pay the obligations set forth in clauses (a)(i) through (a)(iii) of the definition of
Carve Out set forth above (the “Pre-Carve Out Amounts”), but not, for the avoidance of doubt,
the Post-Carve Out Trigger Notice Cap, until paid in full. If after payment in full of the Pre-
Carve Out Amounts, the Pre-Carve Out Trigger Notice Reserve has not been reduced to zero,
subject to clause (iii), below, all remaining funds shall be distributed ratably (based on the
proportion of the Pre-Carve Out Trigger Notice Reserve funded by or from the DIP ABL Priority

Collateral or the DIP Term Loan Priority Collateral, respectively) to: (a) the DIP ABL Agent on

58

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 59 of 77

behalf of the DIP ABL Lenders, and (b) the DIP Term Agent on behalf of the DIP Term Lenders,
each in accordance with their rights and priorities under this Final Order.

(i) All funds in the Post-Carve Out Trigger Notice Reserve (other than
up to $500,000, which may be used to pay Pre-Carve Out Amounts to the extent they exceed the
ABL Professional Fee Carve Out Cap) shall be used first to pay the obligations set forth in clause

(iv) of the definition of Carve Out set forth above (the “Post-Carve Out Amounts”). If after

 

payment in full of the Post-Carve Out Amounts, the Post-Carve Out Trigger Notice Reserve has
not been reduced to zero, subject to clause (iii), below, all remaining funds shall be distributed
ratably (based on the proportion of the Post-Carve Our Trigger Notice Reserve funded by or
from the DIP ABL Priority Collateral or the DIP Term Loan Priority Collateral, respectively) to:
(a) the DIP ABL Agent on behalf of the DIP ABL Lenders, and (b) to the DIP Term Agent on
behalf of the DIP Term Lenders, each in accordance with their rights and priorities under this
Final Order.

(ii) | Notwithstanding anything to the contrary in the DIP Documents or
this Final Order, if either of the Carve Out Reserves is not funded in full in the amounts set forth
in this paragraph 39, then, any excess funds in one of the Carve Out Reserves following the
payment of the Pre-Carve Out Amounts and Post-Carve Out Amounts, respectively, shall be
used to fund the other Carve Out Reserve to the extent of any shortfall in funding prior to making
any payments to the DIP ABL Agent or the DIP Term Agent, as applicable.

(iii) | Notwithstanding anything to the contrary in the DIP Documents or
this Final Order, following delivery of a Carve Out Trigger Notice, the DIP ABL Agent, the
Prepetition ABL Agent, and the DIP Term Agent shall not sweep or foreclose on cash (including

cash received as a result of the sale or other disposition of any assets) of the Debtors until the

59

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 60 of 77

Carve Out Reserves have been fully funded, but shall have a security interest in any residual
interest in the Carve Out Reserves, with any excess paid as provided in paragraphs (i), (ii), and
(ili) above.
(iv) Notwithstanding anything to the contrary in this Final Order,
(A) the failure of the Carve Out Reserves to satisfy in full the Allowed Professional Fees shall
not affect the priority of the Carve Out with respect to any shortfall (as described below), and (B)
subject to the limitations with respect to the DIP ABL Agent, DIP ABL Lenders, Prepetition
ABL Agent and Prepetition ABL Lenders set forth in paragraph (b) with respect to the ABL
Professional Fee Carve Out Cap, above, in no way shall any Budget, Carve Out, Post-Carve Out
Trigger Notice Cap or Carve Out Reserves be construed as a cap or limitation on the amount of
the Allowed Professional Fees due and payable by the Debtors (which includes, for the
avoidance of doubt, the Allowed Professional Fees of the Committee’s advisors). For the
avoidance of doubt and notwithstanding anything to the contrary in this Final Order, the DIP
ABL Agreement, or the DIP Term Loan Agreement, the Carve Out shall be senior to all liens
and claims securing the DIP ABL Agreement or the DIP Term Loan Agreement, the Adequate
Protection Liens, and the Adequate Protection Superpriority Claim, and any and all other forms
of adequate protection, liens, or claims securing the DIP Obligations or the Prepetition ABL
Obligations.
(e) No Direct Obligation To Pay Allowed Professional Fees. None of the DIP
Agents, DIP Lenders, or the Prepetition ABL Secured Parties shall be responsible for the
payment or reimbursement of any fees or disbursements of any Professional Person incurred in
connection with the Chapter 11 Cases or any successor cases under any chapter of the

Bankruptcy Code. Nothing in this Final Order or otherwise shall be construed to obligate the

60

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 61 of 77

DIP Agents, DIP Lenders, or the Prepetition ABL Secured Parties, in any way, to pay
compensation to, or to reimburse expenses of, any Professional Person or to guarantee that the
Debtors have sufficient funds to pay such compensation or reimbursement.

(f) Payment of Allowed Professional Fees Prior to the Termination
Declaration Date. Any payment or reimbursement made prior to the occurrence of the
Termination Declaration Date in respect of any Allowed Professional Fees shall not reduce the
Carve Out.

(g) Payment of Carve Out On or After the Termination Declaration
Date. Following the delivery of the Carve Out Trigger Notice, all Allowed Professional Fees
shall be paid from the applicable Carve Out Reserve, and no Professional Person shall seek
payment of any Allowed Professional Fees from any other source until the applicable Carve Out
Reserve has been exhausted. Any payment or reimbursement made on or after the occurrence of
the Termination Declaration Date in respect of any Allowed Professional Fees shall permanently
reduce the Carve Out on a dollar-for-dollar basis. Any funding of the Carve Out shall be added
to, and made a part of, the DIP Obligations secured by the DIP Collateral and shall be otherwise
entitled to the protections granted under the Interim Order, this Final Order, the DIP Documents,
the Bankruptcy Code, and applicable law.

40. Limitations on Use of DIP Proceeds, Cash Collateral, and Carve Out. The
DIP Facilities, the DIP Collateral, the Prepetition Collateral, the Cash Collateral and the Carve
Out may not be used in connection with: (a) preventing, hindering, or delaying any of the DIP
Agents’, the DIP Lenders’ or the Prepetition ABL Secured Parties’ permitted enforcement or
realization upon any of the DIP Collateral or Prepetition Collateral; (b) using or seeking to use

Cash Collateral or selling or otherwise disposing of DIP Collateral without the consent of the

61

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 62 of 77

DIP Agents or as permitted by the DIP Documents; (c) using or seeking to use any insurance
proceeds constituting DIP Collateral without the consent of the DIP Agents; (d) incurring
Indebtedness (as defined in the DIP Agreements) without the prior consent of the DIP Agents,
except to the extent permitted under the DIP Agreement; (e) seeking to amend or modify any of
the rights granted to the DIP Agents, the DIP Lenders, or the Prepetition ABL Secured Parties
under this Final Order, the DIP Documents, or the Prepetition ABL Documents, including
seeking to use Cash Collateral and/or DIP Collateral on a contested basis; (f) objecting to or
challenging in any way the DIP Liens, DIP Obligations, Prepetition ABL Liens, Prepetition ABL
Obligations, DIP Collateral (including Cash Collateral) or, as the case may be, Prepetition
Collateral, or any other claims or liens, held by or on behalf of any of the DIP Agents, the DIP
Lenders, or the Prepetition ABL Secured Parties, respectively; (g) asserting, commencing or
prosecuting any claims or causes of action whatsoever, including, without limitation, any actions
under Chapter 5 of the Bankruptcy Code or applicable state law equivalents or actions to recover
or disgorge payments, against any of the DIP Agents, the DIP Lenders, the Prepetition ABL
Secured Parties, or any of their respective affiliates, agents, attorneys, advisors, professionals,
officers, directors and employees; (h) litigating, objecting to, challenging, or contesting in any
manner, or raising any defenses to, the validity, extent, amount, perfection, priority, or
enforceability of any of the DIP Obligations, the DIP Liens, the Prepetition ABL Liens,
Prepetition ABL Obligations or any other rights or interests of any of the DIP Agents, the DIP
Lenders, the Prepetition ABL Secured Parties; or (i) seeking to subordinate, recharacterize,
disallow or avoid the DIP Obligations, the DIP Liens, the Prepetition ABL Obligations, or the
Prepetition ABL Liens; provided, however, that the Carve Out and such collateral proceeds and

loans under the DIP Documents may be used for allowed fees and expenses, in an amount not to

62

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 63 of 77

exceed $200,000 in the aggregate (the “Investigation Budget Amount”), incurred solely by the
Committee, in investigating (but not prosecuting or challenging) the Prepetition Lien and Claim
Matters (as defined herein). Any limitations imposed by this paragraph shall not cap or
otherwise limit the amount of allowed fees, expenses, and disbursements of the Committee and
its advisors in these Chapter 11 Cases or otherwise.

41. | Payment of Compensation. Nothing herein shall be construed as a consent
to the allowance of any professional fees or expenses of any Case Professional or shall affect the
right of the DIP Agents, the DIP Lenders, the Prepetition ABL Secured Parties, the U.S. Trustee,
or other parties in interest to object to the allowance and payment of such fees and expenses. So
long as an unwaived Event of Default has not occurred, the Debtors shall be permitted to pay
fees and expenses allowed and payable by final order (that has not been vacated or stayed, unless
the stay has been vacated) under sections 328, 330, 331, and 363 of the Bankruptcy Code, as the
same may be due and payable, but solely to the extent the same are paid in accordance with the
Budget (subject to variances permitted under the DIP Documents).

42. Effect of Stipulations on Third Parties.

(a) Generally. The admissions, stipulations, agreements, releases, and
waivers set forth in paragraph F of this Final Order (collectively, the “Prepetition Lien and Claim
Matters”) are and shall be binding on the Debtors, any subsequent trustee, responsible person,
examiner with expanded powers, any other estate representative, and all creditors and parties in
interest and all of their successors in interest and assigns, including, without limitation, the
Committee, unless, and solely to the extent that, a party in interest with Requisite Standing (other
than the Debtors, as to which any Challenge is irrevocably waived and relinquished) (i) has

timely filed the pleadings, and timely commenced the proceeding required under the Bankruptcy

63

 

 
Case 19-12122-KG Doc397 Filed 11/05/19 Page 64 of 77

Code and Bankruptcy Rules, including, without limitation, as required pursuant to Part VII of the
Bankruptcy Rules (in each case subject to the limitations set forth in this paragraph 42 of this
Final Order) challenging the Prepetition Lien and Claim Matters (each such proceeding or
pleading commencing a proceeding or other contested matter, a “Challenge”’) by no later than
(A) the earlier of January 8, 2020 or the hearing date to consider confirmation of a plan of
reorganization or a sale of substantially all of the assets of the Debtors, for the Committee or (B)
December 16, 2019, for any other party in interest with Requisite Standing (each, as applicable,
the “Challenge Deadline”), as such applicable date may be extended in writing from time to time
in the sole discretion of the Prepetition ABL Agent (with respect to the Prepetition ABL
Documents), or by this Court for good cause shown pursuant to an application filed by a party in
interest prior to the expiration of the Challenge Deadline, and (ii) this Court enters judgment in
favor of the plaintiff or movant in any such timely commenced Challenge proceeding and any
such judgment has become a final judgment that is not subject to any further review or appeal.
Notwithstanding the foregoing, if a chapter 11 trustee is appointed or the Cases are converted to
chapter 7 prior to the expiration of the Challenge Deadline, (1) the chapter 11 trustee or chapter 7
trustee, as applicable, shall have until the later of the Challenge Deadline or the twentieth (20th)
day after the appointment of the chapter 11 trustee or the conversion of the Case to chapter 7, as
applicable, to commence a Challenge, subject to any further extension by order of the Court for
cause, and (2) if the Committee has asserted a Challenge prior to the Challenge Deadline, the
chapter 11 trustee or chapter 7 trustee will stand in the shoes of the Committee in such
Challenge.

(b) Binding Effect. To the extent no Challenge is timely commenced

by the Challenge Deadline, or to the extent such proceeding does not result in a final and non-

64

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 65 of 77

appealable judgment or order of this Court that is inconsistent with the Prepetition Lien and
Claim Matters, then, without further notice, motion, or application to, order of, or hearing before,
this Court and without the need or requirement to file any proof of claim, the Prepetition Lien
and Claim Matters shall, pursuant to this Final Order, become binding, conclusive, and final on
any person, entity, or party in interest in the Cases, and their successors and assigns, and in any
Successor Case for all purposes and shall not be subject to challenge or objection by any party in
interest, including, without limitation, a trustee, responsible individual, examiner with expanded
powers, or other representative of the Debtors’ estates. Notwithstanding anything to the contrary
herein, if any such proceeding is timely commenced, the Prepetition Lien and Claim Matters
shall nonetheless remain binding on all other parties in interest and preclusive as provided in
subparagraph (a) above except to the extent that any of such Prepetition Lien and Claim Matters
is expressly the subject of a timely filed Challenge, which Challenge is successful as set forth in
a final judgment as provided in subparagraph (a) above. To the extent any such Challenge
proceeding is timely commenced, the Prepetition ABL Secured Parties shall be entitled, subject
to paragraph 35 herein, to payment of the reasonable and documented related costs and expenses,
including, but not limited to reasonable and documented attorneys’ fees, incurred under the
Prepetition ABL Documents in defending themselves in any such proceeding as adequate
protection, unless such Challenge is successful. The filing of a motion seeking standing to file a
Challenge before the Challenge Deadline, shall extend the Challenge Deadline with respect to
that party until two business days after the Court approved the standing motion, provided that
such extension shall not be greater than thirty (30) days after the filing of such motion, or such
other time period ordered by the Court. Upon a successful Challenge brought pursuant to this

paragraph 42 and/or in the event that it is determined by the Court that the Prepetition ABL

65

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 66 of 77

Agent and/or the Prepetition ABL Parties are not entitled to payments under the Bankruptcy
Code as adequate protection for Diminution in Value of their interests in Prepetition Collateral
(or that such parties are undersecured), the Court may fashion any appropriate remedy. In
accordance with section 5.5 of the Intercreditor Agreement, if, as a result of any successful
Challenge, any Prepetition ABL Secured Party is required to disgorge, turn over or otherwise pay
to the estate of any Debtor any amount with the effect that the claim of such Prepetition ABL
Secured Party is reinstated as a Prepetition ABL Obligation (without a corresponding reduction
in the amount of the DIP ABL Obligations), such amount so paid to such Debtor shall be
immediately paid to the DIP ABL Agent for application and payment of the DIP ABL
Obligations.

43. No Third Party Rights. Except as explicitly provided for herein, this Final
Order does not create any rights for the benefit of any third party, creditor, equity holder or any
direct, indirect, or incidental beneficiary.

44. Section 506(c) Claims. No costs or expenses of administration which
have been or may be incurred in the Cases at any time shall be charged against the DIP Agents,
the DIP Lenders, or the Prepetition ABL Secured Parties, or any of their respective claims, the
DIP Collateral, or the Prepetition Collateral pursuant to sections 105 or 506(c) of the Bankruptcy
Code, or otherwise, without the prior written consent of the DIP Agents, the DIP Lenders, or the
Prepetition ABL Secured Parties, as applicable, and no such consent shall be implied from any
other action, inaction, or acquiescence by any such agents or lenders.

45. | No Marshaling/Applications of Proceeds. The DIP Agents, the DIP
Lenders, and the Prepetition ABL Secured Parties shall not be subject to the equitable doctrine of

“marshaling” or any other similar doctrine with respect to any of the DIP Collateral or the

66

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 67 of 77

Prepetition Collateral, as the case may be, and proceeds shall be received and applied pursuant to
this Final Order and the DIP Documents notwithstanding any other agreement or provision to the
contrary. Notwithstanding the foregoing, the DIP Agents, DIP Lenders and the Prepetition ABL
Secured Parties shall (acting at all times in accordance with the Intercreditor Agreement) first
seek recourse to DIP Collateral other than the proceeds of avoidance actions prior to seeking
recourse against proceeds of avoidance actions.

46. Section 552(b). The Prepetition ABL Secured Parties shall each be
entitled to all of the rights and benefits of section 552(b) of the Bankruptcy Code, and the
“equities of the case” exception under section 552(b) of the Bankruptcy Code shall not apply to
the Prepetition ABL Secured Parties, with respect to proceeds, product, offspring or profits of
any of the Prepetition Collateral.

47. Access to DIP Collateral. Upon expiration of the Remedies Notice Period,
the DIP Agents, DIP Lenders and the Prepetition ABL Secured Parties, subject to the
Intercreditor Agreement, shall be permitted to (a) access and recover any and all DIP Collateral,
and (b) enter onto any leased premises of any Debtor and exercise all of the Debtors’ rights and
privileges as lessee under such lease in connection with an orderly liquidation of the DIP
Collateral, provided, however, in the case of clause (b), the DIP Agents, DIP Lenders and/or
Prepetition ABL Secured Parties can only enter upon a leased premises after an Event of Default
in accordance with (i) a separate written agreement by and between the DIP Agents, DIP Lenders
and the Prepetition ABL Secured Parties, as applicable, and any applicable landlord, (ii) pre-
existing rights of the DIP Agents, DIP Lenders and the Prepetition ABL Secured Parties, as
applicable, and any applicable landlord under applicable non-bankruptcy law, (iii) consent of the

applicable landlord, or (iv) entry of an order of this Court obtained by motion of the applicable

67

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 68 of 77

DIP Agents, DIP Lender, or Prepetition ABL Secured Party on such notice to the landlord as
shall be required by this Court; provided, however, solely with respect to rent due to a landlord
of any such leased premises, the DIP Agents, DIP Lenders, and/or the Prepetition ABL Secured
Parties, as applicable, shall be obligated only to reimburse the Debtors for the payment of rent of
the Debtors that first accrues after delivery of the Termination Declaration in accordance with
paragraph 33 herein that is payable during the period of such occupancy by the DIP Agents, DIP
Lenders, and/or Prepetition ABL Secured Parties, as applicable, calculated on a daily per diem
basis; provided, further, that nothing herein shall relieve the Debtors of their obligations pursuant
to section 365(d)(3) of the Bankruptcy Code for the payment of rent that accrues prior to delivery
of the Termination Declaration through and including any assumption and/or rejection of any
lease. Nothing herein shall require the DIP Agents, DIP Lenders or the Prepetition ABL Secured
Parties to assume any lease as a condition to the rights afforded in this paragraph.

48. Limits on Lender Liability. Nothing in the Interim Order, this Final

 

Order, any of the DIP Documents, the Prepetition ABL Documents, or any other documents
related thereto shall in any way be construed or interpreted to impose or allow the imposition
upon the DIP Agents, the DIP Lenders or the Prepetition ABL Secured Parties of any liability for
any claims arising from any activities by the Debtors in the operation of their businesses or in
connection with the administration of these Cases. The DIP Agents, the DIP Lenders and the
Prepetition ABL Secured Parties shall not, solely by reason of having made loans under the DIP
Facilities or permitting the use of Cash Collateral, be deemed in control of the operations of the
Debtors or to be acting as a “responsible person” or “owner or operator” with respect to the
operation or management of the Debtors (as such terms, or any similar terms, are used in the

United States Comprehensive Environmental Response, Compensation and Liability Act, 42

 

 
Case 19-12122-KG Doc397 Filed 11/05/19 Page 69 of 77

U.S.C. §§ 9601 ef seg., as amended, or any similar federal or state statute). Nothing in the
Interim Order, this Final Order or the DIP Documents, shall in any way be construed or
interpreted to impose or allow the imposition upon the DIP Agents, the DIP Lenders, or any of
the Prepetition ABL Secured Parties of any liability for any claims arising from the prepetition or
postpetition activities of any of the Debtors.

49. Insurance Proceeds and Policies. Upon entry of the Interim Order and to
the fullest extent provided by applicable law, the DIP Agents (on behalf of the applicable DIP
Lenders) and the Prepetition ABL Agent (on behalf of the Prepetition ABL Secured Parties)

were, and shall continue to be, without any further action or notice, named as additional insured,
lender loss payee, mortgagee and loss payee on each insurance policy maintained by the Debtors
that in any way relates to the DIP Collateral (which shall not include directors and officers
policies).

50. Joint and Several Liability. Nothing in this Final Order shall be construed

 

to constitute a substantive consolidation of any of the Debtors’ estates, it being understood,
however, that Debtors shall be jointly and severally liable for the obligations hereunder and all
DIP Obligations in accordance with the terms hereof and of the DIP Facilities and the DIP
Documents.

51. No Superior Rights of Reclamation. Based on the findings and rulings
herein regarding the integrated nature of the DIP Facilities and the Prepetition ABL Documents,
the right of a seller of goods to reclaim such goods under section 546(c) of the Bankruptcy Code
is not a Permitted Prior Lien; rather, any such alleged claims arising or asserted as a right of
reclamation (whether asserted under section 546(c) of the Bankruptcy Code or otherwise) shall

have the same rights and priority with respect to the DIP Liens as such claim had with the

69

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 70 of 77

Prepetition ABL Liens.

52. Rights Preserved. Notwithstanding anything herein to the contrary, the
entry of this Final Order is without prejudice to, and does not constitute a waiver of, expressly or
implicitly: (a) the DIP Agents’, DIP Lenders’ and Prepetition ABL Secured Parties’ right to seek
any other or supplemental relief in respect of the Debtors; (b) any of the rights of any of the DIP
Agents, DIP Lenders and/or the Prepetition ABL Secured Parties under the Bankruptcy Code or
under non-bankruptcy law, including, without limitation, the right to (i) request modification of
the automatic stay of section 362 of the Bankruptcy Code, (ii) request dismissal of any of the
Cases or Successor Cases, conversion of any of the Cases to cases under Chapter 7, or
appointment of a Chapter 11 trustee or examiner with expanded powers, or (iii) propose, subject
to the provisions of section 1121 of the Bankruptcy Code, a Chapter 11 plan or plans; or (c)
subject to the Intercreditor Agreement, any other rights, claims or privileges (whether legal,
equitable or otherwise) of any of the DIP Agents, DIP Lenders or Prepetition ABL Secured
Parties. Notwithstanding anything herein to the contrary, the entry of this Final Order is without
prejudice to, and does not constitute a waiver of, expressly or implicitly, the Debtors’, the
Committee’s, or any party in interest’s right to oppose any of the relief requested in accordance
with the immediately preceding sentence except as expressly set forth in this Final Order.

53. No Waiver by Failure to Seek Relief. The failure of the DIP Agents, DIP
Lenders, or Prepetition ABL Secured Parties to seek relief or otherwise exercise their rights and
remedies under this Final Order, the DIP Documents, the Prepetition ABL Documents, or
applicable law, as the case may be, shall not constitute a waiver of any of the rights hereunder,

thereunder, or otherwise of the DIP Agents, DIP Lenders, Prepetition ABL Secured Parties, the

Committee or any party in interest.

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 71 of 77

54. Binding Effect of Final Order. Immediately upon execution by this Court,
the terms and provisions of this Final Order shall become valid and binding upon and inure to the
benefit of the Debtors, DIP Agents, DIP Lenders, Prepetition ABL Secured Parties (subject to
paragraph 42), all other creditors of any of the Debtors, the Committee (or any other court
appointed committee) appointed in the Cases, and all other parties-in-interest and their respective
successors and assigns, including any trustee or other fiduciary hereafter appointed in any of the
Cases, any Successor Cases, or upon dismissal of any Case or Successor Case.

55. No Modification of Final Order. Until and unless the DIP Obligations and
the Prepetition ABL Obligations have been Paid in Full and all commitments to extend credit
under the DIP Facility have been terminated, the Debtors shall not seek or consent to, directly or
indirectly: (a) without the prior written consent of the DIP Agents or the Prepetition ABL Agent,
(i) any modification, stay, vacatur or amendment to this Final Order; or (ii) a priority claim for
any administrative expense or unsecured claim against the Debtors (now existing or hereafter
arising of any kind or nature whatsoever, including, without limitation any administrative
expense of the kind specified in sections 503(b), 506(c), 507(a) or 507(b) of the Bankruptcy
Code) in any of the Cases or Successor Cases, equal or superior to the DIP Superpriority Claim
or Adequate Protection Superpriority Claim, other than the Carve Out; (b) without the prior
written consent of the DIP Agents or the Prepetition ABL Agent, for any order allowing use of
Cash Collateral (other than as permitted during the Remedies Notice Period) resulting from DIP
Collateral or Prepetition Collateral in a manner inconsistent with the Interim Order or this Final
Order, as applicable; (c) without the prior written consent of the DIP Agents, any lien on any of
the DIP Collateral with priority equal or superior to the DIP Liens, except as specifically

provided in the DIP Documents; or (d) without the prior written consent of the Prepetition ABL

71

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 72 of 77

Agent, any lien on any of the DIP Collateral with priority equal or superior to the Prepetition
ABL Liens or Adequate Protection Liens. The Debtors shall not seek or consent to, directly or
indirectly, to any amendment, modification or extension of this Final Order without the prior
written consent, as provided in the foregoing, of the DIP Agents or the Prepetition ABL Agents,
and no such consent shall be implied by any other action, inaction or acquiescence of the DIP
Agents or the Prepetition ABL Agent. It shall be an Event of Default under the DIP Documents
if, in any of these cases or any Successor Cases, the Debtors take or fail to take any of the actions
contemplated, or if any order is entered granting any of the relief, in this paragraph 55.

56. Final Order Controls. In the event of any inconsistency between the terms
and conditions of the DIP Documents, the Interim DIP Order and of this Final Order, the
provisions of this Final Order shall govern and control.

57. Discharge. The DIP Obligations, and the obligations of the Debtors with
respect to the adequate protection provided herein shall not be discharged by the entry of an
order confirming any plan of reorganization in any of the Cases, notwithstanding the provisions
of section 1141(d) of the Bankruptcy Code, unless such obligations have been Paid in Full, on or
before the effective date of such confirmed plan of reorganization, or each of the DIP Agents,
DIP Lenders, and the Prepetition ABL Agent, as applicable, has otherwise agreed in writing.
None of the Debtors shall propose or support any plan of reorganization, or seek entry of an
order confirming a plan of reorganization, that is not conditioned upon the DIP ABL Obligations
and DIP Term Loan Obligations being Paid in Full, and the payment of the Debtors’ obligations
with respect to the adequate protection provided for herein, in full in cash within a commercially
reasonable period of time (and in no event later than the effective date of such plan of

reorganization) (a “Prohibited Plan”) without the written consent of each of the DIP Agents, DIP

72

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 73 of 77

Lenders, and the Prepetition ABL Agent, as applicable. None of the Debtors shall propose or
support any sale of all or substantially all of the Debtors’ assets, or seek entry of an approving
any such sale, that is not conditioned upon the DIP ABL Obligations (in the case of a sale of the
DIP ABL Priority Collateral) and DIP Term Loan Obligations (in the case of a sale of the DIP
Term Priority Collateral) being Paid in Full, (a “Prohibited Sale”) without the written consent of
the applicable the DIP Agent and DIP Lenders. For the avoidance of doubt, the Debtors’
proposal or support of a Prohibited Plan or Prohibited Sale, or the entry of an order with respect
thereto, shall constitute an Event of Default hereunder and under the DIP Documents.

58. Survival. The provisions of this Final Order and any actions taken
pursuant hereto shall survive entry of any order which may be entered: (a) confirming any plan
of reorganization in any of the Cases; (b) converting any of the Cases to a case under Chapter 7
of the Bankruptcy Code; (c) dismissing any of the Cases or any Successor Cases; or (d) pursuant
to which this Court abstains from hearing any of the Cases or Successor Cases. The terms and
provisions of this Final Order, including the claims, liens, security interests and other protections
granted to the DIP Agents, DIP Lenders and Prepetition ABL Secured Parties granted pursuant
to this Final Order and/or the DIP Documents, notwithstanding the entry of any such order, shall
continue in the Cases, in any Successor Cases, or following dismissal of the Cases or any
Successor Cases, and shall maintain their priority as provided by this Final Order until: (4) in
respect of the DIP ABL Facility, all the DIP ABL Obligations, pursuant to the DIP ABL
Documents and this Final Order, have been Paid in Full (such payment being without prejudice
to any terms or provisions contained in the DIP ABL Facility which survive such discharge by
their terms), and all commitments to extend credit under the DIP ABL Facility are terminated;

(ii) in respect of the Prepetition ABL Facility, all of the Prepetition ABL Obligations pursuant to

73

 

 
Case 19-12122-KG Doc397 Filed 11/05/19 Page 74 of 77

the Prepetition ABL Documents and this Final Order, have been Paid in Full; and (iii) in respect
of the DIP Term Loan Agreement, all of the DIP Term Loan Obligations pursuant to the DIP
Term Loan Documents and this Final Order have been Paid in Full. The terms and provisions
concerning the indemnification of the DIP Agents and DIP Lenders shall continue in the Cases,
in any Successor Cases, following dismissal of the Cases or any Successor Cases, following
termination of the DIP Documents and/or the DIP Obligations being Paid in Full.

59. No Avoidance. Subject to paragraph 42 herein, as applicable, no
obligations incurred or payments or other transfers made by or on behalf of the Debtors on
account of the DIP Facilities shall be avoidable or recoverable from the DIP Agents or the DIP
Lenders under any section of the Bankruptcy Code, or any other federal, state, or other
applicable law.

60. Reliance on Order. All postpetition advances under the DIP Documents
are made in reliance on this Final Order.

61. | Notwithstanding anything to the contrary in this Final Order, the interests
of the DIP Lenders and the Prepetition Lenders in any adequate assurance deposit ordered by this
Court for the benefit of the Debtors’ utilities (a “Utilities Deposit”) shall be subordinate to the
interests of the utility providers in such Utilities Deposit until such time as the Utilities Deposit is
returned to the Debtors pursuant to the terms of the order providing for the Utilities Deposit, or
as otherwise ordered by the Court

62. Treatment of Proceeds from Sale of Certain Assets. As adequate

protection for the claims of the Texas Taxing Authorities,’ the Debtors will fund a segregated

 

? The “Texas Taxing Authorities” includes taxing authorities for the Counties of Denton, Hays,

Brazos, Williamson, Maverick, Bexar, Dallas, Fort Bend, Harris, Jefferson, McLennan, Montgomery,
Smith, Tarrant, Hidalgo, and Nueces, Texas, the cities of Waco, Houston, Katy, Grapevine, Mercedes,

74

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 75 of 77

account (the “Texas Tax Account”) in an amount not to exceed $558,636.72 from the proceeds
of the non-ordinary course sale of any of the Debtors’ assets located in the state of Texas that
occurs after the Petition Date. The liens asserted by the Texas Taxing Authorities (and all other
liens junior to those of the Texas Taxing Authorities) shall attach to the Texas Tax Account to
the same extent and with the same priority as the liens the Texas Taxing Authorities assert
against such assets of the Debtors. The Texas Tax Account shall be maintained solely for the
purpose of providing adequate protection for the Texas Taxing Authorities prior to the
distribution of any proceeds to any other creditor and shall constitute neither the allowance of the
claims of the Texas Taxing Authorities, nor a floor or cap on the amount the Texas Taxing
Authorities may be entitled to receive. All parties’ rights to object to the priority, validity,
amount and extent of the claims and liens asserted by the Texas Taxing Authorities are fully
preserved. Funds in the Texas Tax Account may be distributed upon agreement between the
Texas Taxing Authorities and the Debtors, with the consent of the DIP Agents or by subsequent
order of the Court, duly noticed to the Texas Taxing Authorities and the DIP Agents.
Notwithstanding any other provisions included in the Interim Order or this Final Order, or any
agreements approved hereby, any statutory liens (collectively, the “Tax Liens”) of the Texas
Taxing Authorities and the Maricopa County Treasurer shall not be primed by nor made

subordinate to any liens granted to any party hereby to the extent such Tax Liens are valid,

 

Allen, El Paso, Fort Worth, Frisco, and McAllen, Texas, the Lubbock Central Appraisal District, the
Potter County Tax Office, the Arlington Independent School District, the Crowley Independent School
District, the Grapevine-Colleyville Independent School District, the Brazoria County Tax Office, the
Clear Creek Independent School District, the Fort Bend Independent School District, the Fort Bend
County Levee Improvement District #2, the Humble Independent School District, the Spring Branch
Independent School District, the Allen Independent School District, the Cypress-Fairbanks Independent
School District, the Northwest Independent School District, the San Marcos Consolidated Independent
School District, the Katy Management District #1, the Harris County Municipal Utilities District #358,
the Woodlands Metro Center Municipal Utilities District, the Woodlands Road Utility District #1, and the
Harris County Water County Improvement District #155.

75

 

 
Case 19-12122-KG Doc 397 Filed 11/05/19 Page 76 of 77

senior, perfected, and unavoidable, and all parties’ rights to object to the priority, validity,
amount, and extent of the claims and liens asserted by the Texas Taxing Authorities and the
Maricopa County Treasurer are fully preserved.

63. Comenity. Notwithstanding anything to the contrary in this Final Order,
the DIP Facilities or otherwise, (a) Comenity Capital Bank’s (“Comenity”) rights of setoff and/or
recoupment and other defenses with respect to the Co-Brand and Private Label Credit Card
Program Agreement between Comenity and Forever 21 Retail, Inc. dated as of December 3,
2015 (the “Program Agreement”) (i) shall not be subject to any DIP Liens, Adequate Protection
Liens, DIP Superpriority Claims or Adequate Protection Superpriority Claims, (ii) shall not be
affected, modified, waived, primed or impaired in any way, and (iii) are expressly preserved and
reserved; (b) Comenity’s non-exclusive, royalty-free, non-transferable right and license to use
the trademarks, service marks, or names owned by or licensed to the Debtors, as provided in the
Program Agreement and/or applicable law (i) shall not be subject to any DIP Liens, Adequate
Protection Liens, DIP Superpriority Claims, or Adequate Protection Superpriority Claims, (ii)
shall not be affected, modified, waived, primed, or impaired in any way, and (iii) are expressly
preserved and reserved; and (c) Comenity’s rights, remedies, claims and any other relief arising
from or related to the Program Agreement are expressly preserved and not modified, waived or

gud vVtsewrted
impaired in any way by this Final Order.

64. Chubb. For the avoidance of doubt, (i) to the extent ACE American
Insurance Company and/or any of its affiliates (collectively, and together with each of their
successors, “Chubb”) held Permitted Prior Liens, such liens and/or security interests shall be
senior to any liens and/or security interests granted pursuant to this Final Order, (11) this Final

Order does not grant the Debtors any right to use any property (or the proceeds thereof) held by

76

 

 
Case 19-12122-KG Doc397 Filed 11/05/19 Page 77 of 77

Chubb as collateral to secure obligations under insurance policies and related agreements, and
(iii) nothing, including the DIP Agreements and/or this Final Order, alters or modifies the terms
and conditions of any insurance policies or related agreements issued by Chubb.

65. Nunc Pro Tunc Effect_of this Final Order. This Final Order shall
constitute findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052 and shall
take effect and be enforceable nunc pro tunc to the Petition Date immediately upon execution
thereof.

66. General Authorization. The Debtors, the DIP Agents, and the Prepetition
ABL Secured Parties are authorized to take any and all actions necessary to effectuate the relief
granted in this Final Order.

67. Retention of Jurisdiction. The Court has and will retain jurisdiction to
enforce the terms of, any and all matters arising from or related to the DIP Facilities, and/or this

Final Order.

Dated: J ov supe 52019 m4
Wilmington, Delaware SUL

THE HONQRABLE KEVIN ROSS
UNITED STATES BANKRUPTCY JUDGE

77

 

 
